 

Exhibit 10.5

 

 

AGREEMENT OF PURCHASE AND SALE

 

 

Project Name:  Tenside Apartments    1000 Northside Drive NW    Atlanta, Georgia
30318      Date:  May 25, 2016

 

   

 

AGREEMENT OF PURCHASE AND SALE

 

THIS AGREEMENT OF PURCHASE AND SALE (this “Agreement”) is made as of the 25th
day of May, 2016 (the “Effective Date”), by and between WATERTON TENSIDE OWNER,
L.L.C., a Delaware limited liability company (the “Seller”), and CARROLL
ACQUISITIONS, LLC, a Georgia limited liability company (the “Buyer”).

 

RECITALS

 

Seller is the owner of the Property described below. Seller desires to assign
and transfer to Buyer, and Buyer desires to purchase from Seller, the Property,
subject to and in accordance with the terms, conditions and other provisions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

Section 1.    CERTAIN DEFINITIONS

 

The following capitalized terms shall have the meanings set forth in this
Section 1 for all purposes under this Agreement:

 

Access Agreement. That certain Confidentiality and License Agreement by and
between Buyer and Seller dated as of May 9, 2016.

 

Additional Earnest Money. Defined in Section 2.3(a) below.

 

Additional Property. Seller’s right, title and interest in, to and under any
licenses, permits, and warranties applicable or appurtenant to the other
components of the Property, if any.

 

Atlanta Development Authority Lease. The term “Atlanta Development Authority
Lease” shall have the meaning ascribed thereto in subsection 4.2(c)(vi) hereof.

 

Atlanta Development Authority Lease Documents. The term “Atlanta Development
Authority Lease Documents” shall have the meaning ascribed thereto in subsection
4.2(c)(vi) hereof.

 

Atlanta Development Authority Lease and Bond Transfer Documents. The term
“Atlanta Development Authority Lease and Bond Transfer Documents” shall have the
meaning ascribed thereto in subsection 4.2(c)(vii) hereof.

 

Bond. The term “Bond” shall have the meaning ascribed thereto in subsection
4.2(c)(vi) hereof.

 

Broker. Walker & Dunlop Investment Sales, LLC.

 

Closing. The consummation of the transactions described herein as more fully
described in Section 4 below.

 

Closing Date. June 29, 2016.

 1 

 

 

Due Diligence Expiration Date. June 8, 2016.

 

Due Diligence Period. The period commencing on May 9, 2016 and continuing until
5:00 p.m. Atlanta time on the Due Diligence Expiration Date.

 

Earnest Money. Defined in Section 2.2(a) below.

 

Escrow Company. Chicago Title Insurance Company, c/o Fidelity National Title
Group, 5565 Glenridge Drive, Suite 300, Atlanta, Georgia 30342, Attn: Chris
Valentine (chris.valentine@fntg.com).

 

Excluded Documents. All (a) correspondence, documents or reports prepared by or
for Seller in connection with the proposed sale of the Property, (b)
communications between Seller or any affiliate and their attorneys or other
agents or representatives, (c) appraisals, assessments or other evaluations of
the Real Property or the Property in the possession of Seller or its
representatives, and (d) other correspondence, memoranda and documents prepared
or intended for the internal use of Seller and/or its representatives.

 

Excluded Personal Property. The rights to any and all operating systems,
operating manuals, software and information associated with or contained in any
computers and telephone equipment located at the Real Property or used in
connection with the Real Property or the Property (exclusive of the computer and
telecommunication equipment and hardware); the rights to any websites or domain
names maintained by Seller or Property Manager with respect to the Property; and
all mobile shop tools and parts systems.

 

Improvements. The buildings and other improvements situated on the Land
(hereinafter defined), excluding, however, any building or other improvements
situated on any easement parcels described in Exhibit A attached hereto.

 

Indemnified Seller Parties. Defined in Section 3.2(d) below.

 

Land. The parcel(s) of land legally described in Exhibit A attached hereto.

 

Leases. Collectively, the Retail Leases and the Residential Leases.

 

Personal Property. The items of personal property listed on Exhibit C attached
hereto, but specifically excluding the Excluded Personal Property.

 

Property. The Personal Property and all of Seller’s right, title and interest
in, to and under the Bond, Atlanta Development Authority Lease, Leases, Service
Contracts (hereinafter defined), and Additional Property.

 

Property Manager. Waterton Residential, L.L.C.

 

Purchase Price. SEVENTY-FOUR MILLION FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($74,500,000.00).

 2 

 

 

Real Property. The Land and the Improvements.

 

Residential Leases. All residential leases, licenses, and other agreements to
use or occupy all or any part of the Land or Improvements, together with all
amendments thereto for those tenants listed on the Rent Roll attached hereto as
Exhibit B-1 attached hereto, and any new Residential Leases entered into after
the Effective Date in accordance with this Agreement.

 

Retail Leases. All retail leases, licenses, and other agreements to use or
occupy all or any part of the Land or Improvements, together with all amendments
thereto for those tenants listed on the Rent Roll attached hereto as Exhibit B-2
attached hereto, and any new Retail Leases entered into after the Effective Date
in accordance with this Agreement.

 

Seller Parties. Collectively, (a) Seller, (b) its counsel, (c) Property Manager,
(d) any direct or indirect equity owner, officer, director, employee, or agent
of Seller, its counsel or Property Manager, and (e) any other entity or
individual affiliated or related in any way to any of the foregoing.

 

Service Contracts. The service contracts and equipment leases listed in Exhibit
D attached hereto.

 

Termination Surviving Obligations. Buyer’s obligations under Sections 3.1 and
3.2 hereof and Buyer’s and Seller’s obligations under Sections 10 and 14.3
hereof.

 

Title Company. Chicago Title Insurance Company, c/o Fidelity National Title
Group, 5565 Glenridge Drive, Suite 300, Atlanta, Georgia 30342, Attn: Chris
Valentine (chris.valentine@fntg.com).

 

Transaction. The purchase and sale transaction contemplated by this Agreement.

 

Section 2.    AGREEMENT TO SELL AND PURCHASE: PURCHASE PRICE

 

Section 2.1            Agreement to Sell and Purchase. Seller agrees to sell to
Buyer, and Buyer agrees to purchase from Seller, the Property, subject to and in
accordance with the terms, conditions and provisions hereof.

 

Section 2.2            Payment of Purchase Price. The total purchase price to be
paid by Buyer to Seller for the Property shall be the Purchase Price described
in Section 1 above. The Purchase Price shall be payable in the following manner:

 

(a)                Earnest Money. Buyer shall, within two (2) business days
after the Effective Date, deposit with the Escrow Company, as escrow agent, the
sum of $500,000 as earnest money (said amount being referred to herein as the
“Initial Earnest Money”, and, together with the “Additional Earnest Money”
deposit described below, and all interest accruing thereon, being herein
referred to collectively as the “Earnest Money”), which shall be in the form of
a wire transfer of immediately available funds. Provided that Buyer has not
terminated this Agreement pursuant to Section 3.2 below, within two (2) business
days after the Due Diligence Expiration Date, Buyer shall increase the Earnest
Money to $1,500,000 by depositing with the Escrow Company an additional
$1,000,000 by wire transfer of immediately available funds (the “Additional
Earnest Money”). Upon the expiration of the Due Diligence Period, all of the
Earnest Money shall become fully non-refundable and payable to Seller, except as
otherwise expressly provided herein. The Earnest Money shall be held and
disbursed by the Escrow Company pursuant to the escrow agreement in the form of
Exhibit E attached hereto (the “Escrow Agreement”), which the parties have
executed and delivered simultaneously with the execution and delivery of this
Agreement. The Earnest Money shall be invested as provided in said Escrow
Agreement, with all interest accruing thereon being deemed part of the Earnest
Money for all purposes hereunder. In the event Buyer fails to deliver any
portion of the Earnest Money within the time provided in this Agreement, Seller
may, prior to Buyer’s deposit of such portion of the Earnest Money with the
Escrow Company, at Seller’s option and without limiting any of its other rights
or remedies, terminate this Agreement by written notice to Buyer, whereupon any
portion of the Earnest Money previously delivered to Escrow Company shall be
immediately delivered to Seller, this Agreement shall terminate, and the parties
hereto shall have no further obligations to the other except for the Termination
Surviving Obligations. If the sale hereunder is consummated in accordance with
the terms hereof, the Earnest Money shall be paid to Seller and applied to the
Purchase Price to be paid by Buyer at the Closing. In all other instances, the
Earnest Money shall be paid to Seller or Buyer as provided in other provisions
of this Agreement.

 

 3 

 

 

(b)               Balance of Purchase Price. Buyer shall pay to Seller the
balance of the Purchase Price, plus or minus net proration credits (as such
credits may be determined in accordance with Section 5 and other applicable
provisions of this Agreement) and as otherwise adjusted pursuant to the
provisions of this Agreement, at Closing by wire transfer of immediately
available funds. Such funds must be received by the Escrow Company, and Buyer
shall authorize the disbursement thereof to Seller, no later than the time
reasonably required by the Escrow Company to deliver the payoff for Seller's
loan on the Property prior to the lender's payoff deadline on the Closing Date
(the “Payoff Deadline”). Notwithstanding the foregoing, if such payoff is
delivered to Seller's lender after the Payoff Deadline and Seller is charged
additional interest, Buyer shall be responsible for the payment of such
additional interest. In anticipation of such occurrence, along with the funds
otherwise due by Buyer pursuant to this Agreement, Buyer shall deliver to the
Escrow Company prior to Closing the additional funds required to pay interest on
Seller's loan after the Payoff Deadline through the business day following the
Closing Date (the “Additional Interest”); provided, however, that if the amounts
due Seller's lender are actually delivered to such lender prior to the Payoff
Deadline, or received by Seller's lender thereafter on the Closing Date and
Seller is not in fact charged additional interest, the Additional Interest shall
be returned to Buyer. Further, notwithstanding anything to the contrary in this
Agreement, if on or before the Closing Date Buyer fails to deliver the funds due
by Buyer pursuant to this Agreement, Buyer shall be in default of this
Agreement.

 

Section 3.    SELLER’S DELIVERIES; CONDITIONS PRECEDENT

 

Section 3.1            Seller’s Deliveries. Except for any Excluded Documents,
Seller shall provide to Buyer, or make available at the Real Property as
specified below, promptly after the date hereof the following items (or copies
thereof) relating to the ownership and operation of the Real Property or the
Property:

 

 4 

 



 

(a)                the Leases and lease files containing related documentation,
which shall be made available on-site;

 

(b)               the Service Contracts;

 

(c)                existing owner’s title policy;

 

(d)               existing Survey;

 

(e)                any plans and specifications relating to the Real Property,
in Seller’s possession (if any);

 

(f)                twelve-month operating statements for 2014, 2015, and a
current trailing twelve-month operating statement for 2016;

 

(g)               current rent roll in Seller’s standard form in use at the Real
Property;

 

(h)               schedule of insurance losses for the prior three (3) years;

 

(i)                 real estate tax bills for the current and prior year;

 

(j)                 the Fannie Mae Phase I Environmental Site Assessment, dated
November 9, 2011, and the Compliance Status Report Update, dated October 14,
2011;

 

(k)               the Atlanta Development Authority Lease Documents; and

 

(l)                 the Bond.

 

In the event that this Agreement terminates for any reason, Buyer shall promptly
return to Seller all written and other physical materials (whether from Seller,
Seller’s agents or otherwise) received by Buyer relating to the Real Property
and the Property or Seller and all Third Party Reports (hereinafter defined);
provided, however, that with respect to the Third Party Reports, same shall be
delivered without representation or warranty of any kind, express or implied,
Seller acknowledging and agreeing that (i) same were prepared by unaffiliated
third parties, and (ii) that Seller shall not be entitled to rely upon such
Third Party Reports without the express written consent of the third party that
prepared same, which Seller may obtain at its sole cost and expense.

 

Except as otherwise expressly set forth in this Agreement and in the documents
delivered by Seller at Closing, Seller makes no representations or warranties,
either expressed or implied, and shall have no liability with respect to the
accuracy or completeness of the information, data or conclusions contained in
the information provided to Buyer, and Buyer shall make its own independent
inquiry regarding the economic feasibility, physical condition and environmental
state of the Real Property (and the Property, as applicable) during the Due
Diligence Period.

 

 5 

 

Section 3.2           Inspections and Access. Buyer and its representatives
shall be permitted to enter upon the Real Property during business hours upon
forty-eight (48) hours’ prior written notice to Seller’s agent, Field Stern via
email (field.stern@waterton.com) during the Due Diligence Period to examine,
inspect and investigate the Real Property and the Personal Property and all
books, records, drawings and other documentation relating thereto in Seller’s
possession (collectively, the “Inspections”), subject to the terms, conditions
and limitations set forth in the following provisions of this Section 3.2. All
of the Inspections shall be conducted at the expense of Buyer without
contribution from Seller of any kind or amount.

 

(a)                Subject to the rights of tenants of the Real Property, Buyer
shall have a right to enter the Real Property for the purpose of conducting the
Inspections and for no other purpose, provided that in each such instance (i)
Buyer notifies Seller’s agent of the intended Inspections not less than 48 hours
prior to such entry; (ii) such Inspections are scheduled with Field Stern by
electronic mail (field.stern@waterton.com); and (iii) Buyer is in full
compliance with Section 3.2(d) hereof. At Seller’s election, a representative of
Seller shall be present during any entry by Buyer or its representatives onto
the Real Property for conducting said Inspections. Buyer shall take all
necessary actions to insure that neither it nor any of its representatives shall
interfere with the ongoing operations occurring at the Real Property during the
course of performing any such Inspections, including, without limitation, any
activities of tenants or other occupants. Buyer shall not cause or permit any
mechanics’ liens or other liens to be filed against the Real Property or the
Property as a result of the Inspections. Notwithstanding anything set forth
herein to the contrary, Buyer shall not be permitted to: (w) perform any Phase
II environmental assessments or any other tests that require the physical
alteration of the Real Property (including, without limitation, borings or
samplings) without the prior written consent of Seller, which may be withheld by
Seller in its sole discretion; (x) review any of the Excluded Documents; (y)
interview any tenants, owners or other occupants of the Real Property; or (z)
discuss employment opportunities with any employees of Seller or Property
Manager. Promptly upon (i) receipt of the written request of Seller; or (ii)
termination of this Agreement for any reason, Buyer shall deliver to Seller a
complete copy of any written studies, reports, tests results or similar
documents prepared by or on behalf of Buyer or its agents (collectively, the
“Third Party Reports”); provided that same shall be delivered without
representation or warranty of any kind, express or implied, Seller acknowledging
and agreeing that (A) same were prepared by unaffiliated third parties, and (B)
that Seller shall not be entitled to rely upon such Third Party Reports without
the express written consent of the third party that prepared same, which Seller
may obtain at its sole cost and expense.

 

(b)               Buyer shall have until the Due Diligence Expiration Date in
which to conduct its due diligence investigations and analysis of the Real
Property and the Property and of all information pertaining to the Real Property
and the Property to determine whether the Real Property and the Property is
acceptable to Buyer. If during the Due Diligence Period, Buyer so elects, for
any reason or no reason, Buyer may, as its sole and exclusive right and remedy,
terminate this Agreement by giving written notice of termination to Seller on or
before the Due Diligence Expiration Date. If Buyer does not give such notice of
termination on or before the Due Diligence Expiration Date, Buyer shall be
deemed to have waived its right to terminate this Agreement pursuant to this

 

 6 

 

Section 3.2 and this Agreement shall continue in full force and effect. In the
event of such termination, the Earnest Money shall be returned to Buyer and
neither party shall have any further obligations to the other party hereunder,
except for the Termination Surviving Obligations.

 

(c)                Buyer agrees and covenants with Seller not to disclose to any
third party (other than lenders, accountants, equity partners, attorneys and
other professionals and consultants working for Buyer in connection with the
acquisition of the Real Property and the Property) without Seller’s prior
written consent, unless Buyer is obligated by law to make such disclosure (in
which case Buyer shall provide concurrent written notice of such mandatory
disclosure to Seller), any of the reports or any other documentation or
information provided by Seller or Seller’s agents or obtained by Buyer which
relates to the Property, the Real Property, or Seller in any way, all of which
shall be used by Buyer and its agents solely in connection with the transactions
contemplated hereby.

 

(d)               Buyer agrees to indemnify, defend and hold Seller and its
members, managers, partners, trustees, beneficiaries, shareholders, directors,
officers, advisors and other agents and their respective employees and
affiliates (collectively, the “Indemnified Seller Parties”) harmless from and
against any and all claims, losses, damages, costs and expense (including,
without limitation, attorneys’ fees and court costs) (collectively, the
“Claims”) suffered or incurred by any of the Indemnified Seller Parties as a
result of or in connection with any activities of Buyer (including activities of
any of Buyer’s employees, consultants, contractors or other agents,
collectively, the “Buyer Parties”) conducted pursuant to or in violation of this
Section 3.2 or otherwise, including, without limitation, mechanics’ liens,
damage to the Real Property or the Property, and injury to persons or property
resulting from such activities; provided, however, in no event shall Buyer have
any obligation to indemnify any of the Indemnified Seller Parties with respect
to Claims arising (x) as a result of Buyer’s mere discovery, without
exacerbation, of an existing environmental or other condition on the Real
Property; or (y) solely due to the negligence or intentional misconduct of any
of the Indemnified Seller Parties. In connection with the foregoing indemnity,
in the event that the Real Property or the Property is damaged, disturbed or
altered in any way as a result of such activities, Buyer shall promptly restore
the Real Property or the Property, as applicable, to its condition existing
prior to the commencement of such activities. Furthermore, as set forth herein,
Buyer shall deliver to Seller certificates of insurance issued by reputable
insurers authorized to do business in the State where the Real Property is
located having a rating of at least “A-VII” by A.M. Best Company evidencing (i)
worker’s compensation insurance meeting the legally mandated limits of coverage,
and (ii) commercial general liability insurance on an occurrence basis with
limits of not less than One Million Dollars ($1,000,000) per occurrence and Two
Million Dollars ($2,000,000) in the aggregate (it being understood, however,
that the availability of such insurance shall not serve to limit or define the
scope of Buyer’s indemnity obligations under this Agreement). Additionally, with
respect to any of the Buyer Parties performing environmental assessments, Buyer
shall have provided environmental legal liability insurance with limits of at
least Two Million Dollars ($2,000,000) per claim. The above required commercial
general liability insurance shall not have a deductible of more than Twenty-Five
Thousand Dollars ($25,000). The commercial general liability insurance shall be
primary and non-contributory as to coverage for claims arising out of or
resulting from work undertaken by or on behalf of Buyer. The commercial general
liability insurance shall contain a waiver of subrogation in favor of Seller,
shall be occurrence-based and shall be maintained in full force and effect until
closing of the sale of the Property to Buyer or earlier termination of this
Agreement. Such insurance shall name Seller, Waterton Residential, L.L.C., and
Waterton Associates L.L.C. as additional insured parties and shall be with
companies, with deductibles, and otherwise in a form reasonably acceptable to
Seller. Buyer shall deliver to Seller prior to commencing any of the activities
described in this Section 3.2 evidence reasonably satisfactory to Seller that
the insurance required hereunder is in full force and effect.

 

 7 

 



 

Section 3.3            Title. Seller has previously delivered or made available
to Buyer for its review, a title commitment (or preliminary title report)
covering the Real Property issued by the Title Company (the “Title Commitment”),
and the existing plat of survey of the Real Property, if any, in Seller’s
possession (the “Existing Survey”). If Buyer so elects, Buyer may order an
update of the Existing Survey (the “Updated Survey”) at Buyer’s sole cost and
expense. Buyer shall have until 5:00 p.m. Atlanta time on the date that is five
(5) business days before the Due Diligence Expiration Date (the “Title Review
Deadline”) for examination of the Title Commitment and Existing Survey (or the
Updated Survey if obtained by Buyer prior to the Title Review Deadline) and the
making of any objections thereto, said objections to be made in writing (the
“Objections”) and delivered to Seller on or before the Title Review Deadline. If
Buyer shall have obtained an Updated Survey prior to the Title Review Deadline,
such Updated Survey shall be the “Survey”, as hereinafter described; otherwise,
the Existing Survey shall be the “Survey”, as hereinafter described. Buyer shall
be deemed to have accepted all exceptions to the Title Commitment and the form
and substance of the Survey, except only for matters expressly objected to in a
written notice delivered to Seller on or before the Title Review Deadline. If
any objections to the Title Commitment or Survey are properly made on or before
the Title Review Deadline, Seller shall have the right, but not the obligation
(except with respect to the Mandatory Cure Items, as described below), on or
before the date that is five (5) business days after receipt of the Objections
(the “Seller Cure Date”), to cure such Objections (by removal or by endorsement
or other method reasonably acceptable to Buyer) or to agree in writing to cure
the same prior to Closing. If the Objections are not so cured by Seller (or
agreed to be cured by Seller), or waived by Buyer, on or before the Seller Cure
Date, then Buyer may, at its option, and as its sole and exclusive right and
remedy, terminate this Agreement by written notice thereof delivered to Seller
on or before the date (the “Election Date”) that is the earlier to occur of the
Due Diligence Expiration Date or five (5) days after the Seller Cure Date. If
Buyer does not give such notice of termination on or before the Election Date,
Buyer shall be deemed to have waived its right to terminate this Agreement
pursuant to this Section 3.3 and this Agreement shall continue in full force and
effect. In the event of such termination, the Earnest Money shall be returned to
Buyer and neither party shall have any further obligations to the other party
hereunder, except for the Termination Surviving Obligations. Notwithstanding the
foregoing, Seller agrees to pay off at Closing Seller’s mortgage loans
encumbering the Property and any and all judgment liens, tax liens and
mechanics’ and materialmens’ liens caused by, through, or under Seller, and to
cause the mortgage evidencing such loans and all such liens, if any, to be
removed from the Title Commitment (the “Mandatory Cure Items”). Notwithstanding
anything to the contrary contained herein, at or prior to Closing, Seller shall
record a Covenant Regarding Condominium Conversion against the Real Property in
the form attached hereto as Exhibit F (the “Covenant”) subject to any reasonable
and non-substantive revisions requested by Buyer’s lender and reasonably
approved by Seller. Buyer acknowledges and agrees that the Covenant will be an
exception on Buyer’s Title Commitment, which Buyer is obligated to accept as a
title matter.

 

 8 

 



 

Section 3.4            New Title Matters. At any time prior to Closing, Buyer
shall have the right to obtain an updated Title Commitment. If after the
effective date of the most-recently updated Title Commitment new adverse matters
are revealed by any update of the Title Commitment (collectively, “New
Matters”), Buyer shall have the right to submit to Seller additional Objections,
provided that such new Objections must be submitted by Buyer on or prior to the
date that is the earlier to occur of (a) the Closing Date, or (b) the date that
is five (5) days after Buyer’s receipt of such update, as applicable. If Buyer
timely notifies Seller in writing of such New Matters, Seller, in Seller’s sole
discretion, may, but shall have no obligation to, cure such New Matters on or
prior to Closing. Seller shall be deemed to have given notice to Buyer that
Seller refuses to cure any such New Matters, which Seller may so do in its sole
discretion, unless Seller, within five (5) days after receipt of Objections from
Buyer, shall deliver a notice indicating whether Seller will attempt to cure
(whether by removal or by endorsement or other method reasonably acceptable to
Buyer) or refuses to cure such New Matters. If Seller’s notice indicates that
Seller refuses to cure said New Matters (or if Seller is deemed to refuse to
cure said New Matters), Buyer may (a) terminate this Agreement within two (2)
business days after (i) receipt of such notice from Seller, or (ii) if no such
notice is given by Seller, the date that Seller is deemed to have given notice
that Seller refuses to cure such New Matters (which shall be deemed to have
occurred on the date that is five (5) days after receipt of Buyer’s Objections
to the New Matters), and in either event the Earnest Money shall be returned to
Buyer, and neither party shall have further rights or obligations pursuant to
this Agreement, except for the Termination Surviving Obligations; or (b) if
Buyer fails to so terminate, Buyer shall be deemed to have waived such New
Matters and shall accept the Real Property and the Property subject thereto, in
which event there shall be no reduction in the Purchase Price. If applicable,
the Closing shall be extended to provide Seller and Buyer with the full response
periods provided in this Section 3.4.

 

Section 3.5            Approvals Not a Condition to Buyer’s Performance. Subject
to Buyer’s right to terminate this Agreement prior to the expiration of the Due
Diligence Period in accordance with the terms of Section 3.2(b) hereof, Buyer
acknowledges and agrees that its obligation to perform under this Agreement is
not contingent upon Buyer’s ability to obtain any (a) governmental or
quasi-governmental approval of changes or modifications in use or zoning, (b)
modification of any existing land use restriction, or (c) mortgage financing.

 

Section 3.6            Closing Conditions. The obligation of Buyer to close the
transaction which is the subject of this Agreement is subject to the fulfillment
as of the Closing Date of each of the following conditions, unless any
unfulfilled condition is waived in writing by Buyer:

 

(i)                 Delivery from Seller to Buyer of a written consent from the
Atlanta Development Authority to the assignment and assumption of the Atlanta
Development Authority Lease Documents and the Bond from the “Issuer” and the
“Trustee” (as such terms are defined in the Atlanta Development Authority Lease
Documents) by Buyer pursuant to the terms of this Agreement or other written
evidence that no such consent is required for such assignment and assumption
(the “ADA Consent”). Buyer shall reasonably cooperate with Seller in its efforts
to obtain the ADA Consent;

 

 9 

 

 

(ii)               Delivery from Seller to Buyer of an estoppel executed by the
Atlanta Development Authority in the form attached hereto as Schedule 3.6(ii)
(the “ADA Estoppel”) or in such other customary and reasonable form executed by
the Atlanta Development Authority pursuant to Section 13.14 of the Atlanta
Development Authority Lease. Buyer shall reasonably cooperate with Seller in its
efforts to obtain the ADA Estoppel;

 

(iii)             Delivery from Seller to Buyer, if and to the extent required
by Buyer’s lender, subordination, non-disturbance and attornment agreements
executed by Three Dollar Café, Atlanta’s Best Burgers (5 Guys) and Zen on Ten
substantially in the respective, reasonable forms requested by Buyer’s lender
and delivered from Buyer to Seller prior to the expiration of the Due Diligence
Period; and

 

(iv)             Delivery from Seller to Buyer of an estoppel certificate
executed by each of Three Dollar Café, Atlanta’s Best Burgers (5 Guys) and Zen
on Ten substantially in the form attached hereto as Schedule 3.6(iii), provided
Buyer delivers the completed forms of estoppel certificates to Seller prior to
the expiration of the Due Diligence Period.

 

If any conditions precedent set forth above are not satisfied as of the date
specified for satisfaction, Buyer may either (a) waive satisfaction of such
condition(s) and proceed to Closing or (b) terminate this Agreement by
delivering written notice to Seller in which event the Earnest Money shall be
promptly returned to Buyer and neither party shall have any further obligations
to the other party hereunder except for the Termination Surviving Obligations.

 

Section 4.    CLOSING

 

Section 4.1            Time and Place. The Closing shall be administered by the
Escrow Company through an assignment and money escrow closing (also referred to
as a so-called “New York style” closing) on the Closing Date.

 

Section 4.2            Deliveries. At Closing Seller and Buyer shall execute and
deliver the following items:

 

(a)                Seller shall deliver to the Escrow Company (for delivery to
Buyer upon Closing):

 

(i)                 the Covenant in the form of Exhibit F attached hereto;

 

(ii)               the Assignment and Transfer of Bond in the form of Exhibit
G-1 attached hereto, assigning and transferring to Buyer all of Seller’s right,
title and interest in and to the Bond;

 

(iii)             an Allonge to Bond R-1 in the form of Exhibit G-2 attached
hereto;

 

 10 

 



 

(iv)             a bill of sale in the form of Exhibit H attached hereto,
conveying to Buyer all of Seller’s right, title and interest in and to the
Personal Property;

 

(v)               a non-foreign transferor certification as required under
Section 1445 of the Internal Revenue Code;

 

(vi)             evidence of Seller’s authority to consummate the transactions
described herein, as required by the Title Company;

 

(vii)           evidence that Seller is a Georgia resident for purposes of
O.C.G.A. § 48-7-128 or that Seller is otherwise exempt from the withholding
requirements of O.C.G.A. § 48-7-128 or that such requirements are not
applicable. Absent any such evidence of exemption or that such requirements are
not applicable, Buyer shall withhold as and to the extent required by Georgia
law;

 

(viii)         an affidavit regarding brokers in the form of Exhibit L attached
hereto;

 

(ix)             a lien waiver executed by Broker in the form of Exhibit M
attached hereto; and

 

(x)               an opinion letter, at the sole cost and expense of Seller, as
required by the Atlanta Development Authority in connection with the transfer of
the Bond contemplated in this Agreement, provided, Buyer shall execute and
deliver to Seller a certificate as to factual matters that may be required by
Seller’s counsel in connection with such opinion (the “Opinion Certificate”).

 

(b)               Buyer shall pay or deliver to the Escrow Company (for delivery
to Seller upon Closing):

 

(i)                 the balance of the Purchase Price by wire transfer, as
provided in Section 2.2 hereof;

 

(ii)               evidence of Buyer’s authority to consummate the transactions
described herein, as required by the Title Company;

 

(iii)             an affidavit regarding brokers in the form of Exhibit N
attached hereto;

 

(iv)             a lien waiver executed by Broker in the form of Exhibit O
attached hereto; and

 

(v)               the Opinion Certificate executed by Buyer.

 

(c)                Seller and Buyer shall jointly deliver to the Escrow Company
(for delivery to each other upon Closing):

 

 11 

 

(i)                 the Assignment and Assumption of Leases in the form of
Exhibit I attached hereto, whereby Seller assigns to Buyer and Buyer assumes all
of Seller’s right, title, interests, duties, obligations and liabilities under
the Leases;

 

(ii)               the Assignment and Assumption of Contracts and Additional
Property in the form of Exhibit J attached hereto, whereby Seller assigns to
Buyer and Buyer assumes all of Seller’s assignable rights, title, interests,
duties, obligations and liabilities under and with respect to the Service
Contracts and Additional Property;

 

(iii)             a closing statement describing all prorations and other
applicable credits pursuant to this Agreement in form and substance reasonably
acceptable to Buyer and Seller;

 

(iv)             all transfer declarations, affidavits of value or similar
documentation required by law;

 

(v)               notices to each of the tenants of the Real Property in the
form of Exhibit K attached hereto;

 

(vi)             the Assignment and Assumption of Lease Documents and Option
Rights in the form of Exhibit P-1 attached hereto, assigning to Buyer all of
Seller’s right, title and interest in and to the following documents and
agreements executed in connection with the issuance of that certain revenue bond
identified as The Atlanta Development Authority Taxable Lease Purchase Revenue
Bond (Tivoli Tenside Project) Series 2009 in the principal amount of $70 million
(the “Bond”): (1) the Lease Agreement dated as of December 1, 2009, between
Seller (as assignee of and successor in interest to Ten Side Holdings, LLC, a
Georgia limited liability company (the “Original Bond Purchaser”) and the
Atlanta Development Authority, a public body corporate and politic of the State
of Georgia (the “Issuer”), and the Memorandum of Lease dated as of December 29,
2009, between Seller (as assignee of and successor-in-interest to the Original
Bond Purchaser) and the Issuer, recorded on December 30, 2009, in the Official
Records of the Superior Court of Fulton County, Georgia in Deed Book 48667, Page
521, demising the Real Property (collectively, the “Atlanta Development
Authority Lease”); and (2) the Memorandum of Agreement Regarding Lease Structure
and Valuation of Leasehold Interest (Ten Side Holdings, LLC) dated February 9,
2010, among the Issuer, Seller (as assignee of and successor in interest to the
Original Bond Purchaser), and Fulton County Board of Assessors (the
“Memorandum”), as such Atlanta Development Authority Lease and the Memorandum
have been assigned to Seller pursuant to that certain Assignment and Assumption
of Lease Documents and Option Rights dated as of August 24, 2011, between
Original Bond Purchaser and Seller, recorded on August 25, 2011, in the Official
Records of the Superior Court of Fulton County, Georgia in Deed Book 50326, Page
652 (the Atlanta Development Authority Lease and the Memorandum, as so assigned,
collectively, the “Atlanta Development Authority Lease Documents”);

 

(vii)           the Assignment and Assumption of Bond Documents in the form of
Exhibit P-2 attached hereto, assigning to Buyer all of Seller’s right, title and
interest in and to the following documents and agreements executed in connection
with the issuance of the Bond: (1) the Bond Purchase Agreement, dated as of
December 1, 2009, among Issuer, Seller, in its capacity as purchaser thereunder
(as assignee of and successor in interest to the Original Bond Purchaser), and
Seller, in its capacity as lessee under the Atlanta Development Authority Lease
(as assignee of and successor-in-interest to the Original Bond Purchaser), (2)
the Guaranty Agreement, dated as of December 1, 2009, between Seller (as
assignee of and successor in interest to the Original Bond Purchaser) and The
Bank of New York Mellon Trust Company, N.A., as Trustee (“Trustee”), and (3) the
Home Office Payment Agreement, dated as of December 1, 2009, among the Issuer,
Trustee, and Seller, in its capacity as purchaser thereunder (as assignee of and
successor in interest to the Original Bond Purchaser) (collectively, the “Bond
Documents”), and pursuant to which Buyer shall assume certain of Seller’s
obligations under the Bond Documents (the Assignment and Assumption of Lease
Documents and Option Rights, the Assignment and Transfer of Bond, the Allonge to
Bond R-1, and the Assignment and Assumption of Bond Documents referenced in
subsections 4.2(a)(i) and (ii) hereof, subsection 4.2(c)(vi), and this
subsection 4.2(c)(vii) are herein collectively referred to as the “Atlanta
Development Authority Lease and Bond Transfer Documents”);

 

 12 

 



 

(viii)         notices to the other party to each Service Contract assumed by
Buyer pursuant to this Agreement, in a form reasonably acceptable to Seller and
Buyer.

 

(d)               Seller shall deliver to the Escrow Company:

 

(i)                 A title or owner’s affidavit as may be reasonably required
by the Title Company in connection with the issuance of the title policy to
Buyer at Closing;

 

(ii)               Such other documentation as is reasonably required by the
Title Company to remove or satisfy applicable requirements or other Objections
which Seller is obligated to cure pursuant to Section 3 above; and

 

(iii)             Any tax-related documentation as required in the jurisdiction
in which the Real Property is located in connection with the transfer of real
property and such other tax-related documentation (including, without
limitation, a 1099-S Information sheet) as may be reasonably required by the
Title Company in connection with its performance of its duties as the
“Designated Representative” with respect to the transaction contemplated by this
Agreement.

 

(e)                Simultaneously with the Closing Seller shall deliver to the
Buyer at the Real Property: (i) copies of all books, records, warranties,
guaranties, certificates of occupancy, plans, specifications, lease files,
credit reports and other documents related to the ownership, construction,
operation and leasing of the Property, in Seller’s possession, except to the
extent that any such items are Excluded Documents; (ii) originals (or copies to
the extent originals are unavailable) of the Leases; and (iii) all keys,
combinations and other similar items required to properly deliver possession and
control of the Property to Buyer.

  

 13 

 

 

Section 5.    PRORATIONS

 

All items of income and expense applicable to the Real Property or the Property
shall be paid, prorated or adjusted as of the close of business on the day prior
to the Closing Date in the manner hereinafter set forth:

 

Section 5.1            Real Estate Taxes and Assessments. Real estate and
personal property taxes and assessments due and payable with respect to the Real
Property or the Property in the calendar year in which the Closing occurs,
together with any costs incurred by Seller in protesting such taxes or the
assessments on the Real Property or the Property if such protest shall apply to
the calendar year in which the Closing occurs, shall be prorated on a cash basis
and not on an accrual basis based on the portion of the calendar year which has
elapsed prior to the Closing Date. If the amount of the real estate tax bill for
the year in which the Closing occurs has not been determined as of Closing, the
proration credit shall be based on the most recent ascertainable taxes and such
proration shall be reprorated upon issuance of the final tax bill. There shall
be no proration of any real estate taxes or assessments which become due and
payable after the calendar year in which the Closing occurs, and Buyer shall be
solely responsible for paying all tax bills for the Real Property and the
Property which are due and payable after the Closing. Seller shall also give
Buyer a credit for any special assessments against the Real Property or the
Property which are due and payable prior to Closing, and Buyer shall be
responsible for all special assessments due and payable on or after the Closing.
If, after the Closing, Buyer or Seller receives (in the form of a refund,
credit, or otherwise) any amounts as a result of a real property tax contest,
appeal, or protest (a “Protest”), such amounts will be applied as follows:
first, to reimburse Buyer or Seller, as applicable, for all costs incurred in
connection with the Protest; and second to Seller to the extent that such
Protest covers the period prior to the Closing Date and to Buyer to the extent
that such Protest covers the period from and after the Closing Date.

 

Section 5.2            Rent. All rent and other amounts paid by the tenants
under the Leases (collectively, “Rent”), for the month of Closing shall be
prorated as of the Closing Date based on the respective number of days of
ownership of Seller and Buyer for such month; provided, however, that neither
Buyer nor Seller shall receive credit at Closing for any Rent that is past due
(the “Past Due Rent”). Following the Closing, if Buyer or Seller receives any
payment from any tenant for which Past Due Rent is outstanding, such payment
shall be distributed in the following order of priority: (a) first, to Buyer for
Rent then due and payable by such tenant under its Lease which accrues on or
after the Closing Date, (b) next, on a prorated basis to Buyer and Seller for
Rent due and payable by such tenant under its Lease which accrues in the month
in which the Closing Date occurs, and (c) then, after payment in full of all
such amounts then due and payable to Buyer from such tenant, to Seller to the
extent of all Past Due Rent owed by such tenant, together with interest and late
charges, if applicable. If any Past Due Rent is not paid to Seller within sixty
(60) days after Closing, Seller shall have the right during the initial six (6)
month period immediately following the Closing Date, to attempt to effect
collection by litigation or otherwise so long as Seller does not take any action
to terminate the tenant's lease or right to possession. Buyer shall cooperate
with Seller in its efforts to collect Past Due Rent but shall not be required to
incur any cost with respect to such cooperation or take any action against any
tenant to terminate the tenant's lease or right to possession.

 

Section 5.3            Security Deposits. Buyer shall receive a credit at
Closing for all refundable security deposits and other refundable deposits (if
any) paid to Seller under the Leases to the extent that such deposits have not
been applied by Seller to cure tenants’ defaults. Seller shall retain, and Buyer
shall not receive any credit for, any non-refundable tenant fees, including,
without limitation, payments made under the Sure Deposit or Lease Protect
programs, cleaning fees, redecorating fees and pet fees.

 

 14 

 



 

Section 5.4            Utilities. Utility meters for utility services payable by
Seller and not directly metered to tenants shall be read on or immediately prior
to the Closing Date, if possible, and the amounts due as disclosed by such
readings shall be paid by Seller or credited to Buyer. Otherwise all utility
charges and billings shall be prorated using the prior month’s bill as of the
Closing Date and shall be reprorated upon receipt of actual bills for the period
in question. Seller shall retain, and Buyer shall not receive any credit for,
any utility deposits or deposits with governmental or quasi-governmental
authorities.

 

Section 5.5            Expenses. Except as otherwise expressly provided in this
Agreement (concerning taxes, assessments and utility charges), operating
expenses of Seller or Property Manager for the Real Property and the Property
shall be payable by Seller and Buyer on an accrual basis in accordance with the
parties’ respective periods of ownership so that Seller pays all expenses
accruing prior to the Closing Date and Buyer pays all expenses accruing on or
after the Closing Date.

 

Section 5.6            Lump Sum Payments from Vendors. Under no circumstances
shall Buyer be entitled to receive any portion of any lump sum, inducement or
similar payments made to Seller (or Seller’s predecessor owners) by cable or
other utility companies or other vendors in exchange for the right of those
companies or vendors to install equipment or provide services or other benefits
to the Real Property or the Property or its tenants.

 

Section 5.7            Leasing Costs. Any costs and leasing commissions due
under leases entered into prior to the Effective Date and due prior to the
Closing Date shall be paid by Seller prior to Closing.

 

Section 5.8            Atlanta Development Authority Lease Documents – Rent. All
rent and other amounts paid or payable by Seller, as tenant, under the Atlanta
Development Authority Lease Documents, for the month of Closing shall be
prorated as of the Closing Date based on the respective number of days of
ownership of Seller and Buyer for such month.

 

Section 5.9            Miscellaneous. In the event any prorations or
computations made under this Section 5 are based on estimates or prove to be
incorrect, then either party shall be entitled to an adjustment to correct the
same, provided that it makes written demand on the party from whom it is
entitled to such adjustment within ninety (90) days after the end of the
calendar year in which the Closing occurs (except with respect to Taxes, which
adjustment must occur, if at all, within ninety (90) days after the actual Taxes
are determined). For purposes of calculating the prorations provided for in this
Agreement, Buyer shall be deemed to be the owner of the Property on the Closing
Date.

 

Section 6.    SELLER’S REPRESENTATIONS AND WARRANTIES

 

Section 6.1            List of Representations and Warranties. Seller hereby
represents and warrants to Buyer as follows:

 

 15 

 



 

(a)                Authority; Organization; Employees. Seller has the legal
power, right and authority to enter into this Agreement and to consummate the
transactions contemplated hereby. Seller is a duly organized and validly
existing limited liability company, is in good standing in Delaware and is
authorized to transact business in the State of Georgia. There are no employees
of the Real Property or Seller who will become employees of Buyer or for which
Buyer shall become responsible as an employer in any way. There are no
collective bargaining agreements, other union contracts of any nature, pension
plans or other benefit plans of any nature in existence to which Seller is a
party and which affect the Real Property or the Property or the operation
thereof.

 

(b)               Conflicts. Neither the execution and delivery of this
Agreement, nor the consummation of the transactions herein contemplated conflict
with or result in the material breach of any terms, conditions or provisions of
or constitute a default under, any bond, note, or other evidence of indebtedness
or any agreement to which Seller is a party. Except as set forth in this
Agreement, no order, permission, consent, approval, license, authorization,
registration or validation of, or filing with, or exemption by, any governmental
agency or public authority is required to authorize, or is required in
connection with, the execution, delivery and performance of this Agreement by
Seller or the taking by Seller of any action contemplated by this Agreement.

 

(c)                Residential Leases; Rent Roll. To Seller’s knowledge (1) the
rent roll attached hereto as Exhibit B-1 is true, correct and complete in all
material respects, (2) the Residential Leases to which Buyer was given access to
at the Real Property were true, correct and complete copies thereof, (3) Seller
is not in default of any of its obligations as “Landlord” under any of the
Residential Leases, and (4) the receivables report Seller provided to Buyer is
the form of report Seller relies on in considering tenant delinquencies at the
Real Property. There are no locator fees, leasing or brokerage commissions due
and payable with respect to any of the Residential Leases for tenants under
Residential Leases in occupancy prior to Closing Date which Seller has not paid
(or will not have paid) prior to the Closing Date. All such fees associated with
tenants commencing occupancy pursuant to a Residential Lease post-closing will
be the obligation of Buyer.

 

(d)               Retail Leases; Rent Roll. To Seller’s knowledge (1) the rent
roll attached hereto as Exhibit B-2 is true, correct and complete in all
material respects, (2) the Retail Leases to which Buyer was given access to at
the Real Property were true, correct and complete copies thereof together with
all amendments and other modifications thereto, and are in full force and
effect, (3) except as otherwise disclosed to Buyer in connection with Three
Dollar Café, Seller is not in default of any of its obligations as “Landlord”
under any of the Retail Leases, (4) Seller has completed all work to be
performed by landlord under any Retail Lease, and no tenant under any Retail
Lease is entitled to any tenant improvement allowance, (5) there are no
subleases or assignments of the Retail Leases other than those delivered or made
available to Buyer pursuant to this Agreement, (6) except as otherwise disclosed
to Buyer in connection with Three Dollar Café, Seller has not received written
notice from any tenant under any of the Retail Leases exercising any termination
right, termination option or other contraction right under such tenant’s Retail
Lease, or contesting any amounts currently due and payable under such tenant’s
Retail Lease which has not been resolved prior to the date hereof, and (7) the
receivables report Seller provided to Buyer is the form of report Seller relies
on in considering tenant delinquencies at the Real Property. There are no
outstanding commissions due and payable to any third party broker with respect
to the Retail Leases for which Buyer shall have any responsibility on or after
the Closing Date.

 

 16 

 



 

(e)                Service Contracts. To Seller’s knowledge, attached hereto as
Exhibit D is a complete and accurate list of the Service Contracts and equipment
leases which apply to the operation of the Real Property and will be binding on
Buyer after the Closing. To Seller’s knowledge, all of the copies of the Service
Contracts delivered by Seller to Buyer are true, correct and complete copies
thereof, and Seller has not received any written notice from any third party of
any defaults under any of the Service Contracts, nor is Seller aware of any
defaults by any such third party.

 

(f)                Violations of Laws. To Seller’s knowledge, except as set
forth on Schedule 6.1(e) attached hereto, Seller has not received any written
notice that the Real Property is currently in violation of any applicable
zoning, building, fire or other safety laws or regulations (specifically
excluding any environmental matters, none of which are not intended to be
covered by this Agreement).

 

(g)               Litigation. To Seller’s knowledge, except as set forth on
Schedule 6.1(f) attached hereto, no litigation has been served upon Seller, or
threatened in writing, with respect to Seller or the Real Property or the
Property that remains outstanding and which would adversely affect Seller’s
ability to convey the Real Property or the Property, or Buyer’s ability to
operate the Real Property or the Property after Closing.

 

(h)               Eminent Domain. Seller has not received any written notice of
any pending eminent domain, condemnation proceedings, or other governmental
taking of the Real Property or any part thereof and, to Seller’s knowledge, no
such proceedings have been threatened.

 

(i)                 No Options/Rights of First Refusal. Seller has granted no
options, rights of first refusal or any other right to acquire any interest in
the Real Property or the Property to any party, other than granting occupancy
rights to tenants pursuant to the Leases.

 

(j)                 Atlanta Development Authority Lease Documents. To Seller’s
knowledge, Seller has delivered or made available to Buyer copies of all of the
Atlanta Development Authority Lease Documents and the Bond Documents in Seller’s
possession and, to Seller’s knowledge, Seller is not aware of any Atlanta
Development Authority Lease Documents or Bond Documents that Seller did not
deliver or make available to Buyer.

 

Section 6.2            Survival. The representations and warranties of Seller
set forth in this Agreement shall be deemed remade as of Closing, provided that
Seller may give Buyer on or before the Closing Date one or more notices of any
modifications (each a “Statement of Modifications”) to such representations and
warranties which arise after the date hereof, and said representations and
warranties as so remade and modified shall survive Closing for a period of six
(6) months after the Closing Date (the “Survival Period”), after which all of
the representations and warranties of Seller shall become void and of no further
force or effect, except for Seller’s representations and warranties concerning
its authority in Section 6.1(a), which shall survive Closing without limitation
on duration. In the event Buyer is either (i) notified by Seller prior to
Closing, or (ii) otherwise obtains knowledge prior to Closing that any
representation or warranty of Seller in this Agreement is materially untrue or
incorrect in any material respect (including in a Statement of Modifications),
and in either event Seller does not (y) agree to either cure the untrue or
incorrect representation or warranty prior to Closing, or (z) give Buyer a
credit at Closing for the lesser of the cost to cure such untrue or incorrect
representation or warranty, or the actual out of pocket damages suffered by
Buyer due to such untrue or incorrect representation or warranty, Buyer shall
have the right, as its sole and exclusive remedy, to either (a) terminate this
Agreement, in which event the Earnest Money shall be promptly returned to Buyer
and neither party shall have any further obligations to the other party
hereunder except for the Termination Surviving Obligations, or (b) to close and
take title to the Real Property and the Property notwithstanding that such
representation or warranty is untrue or incorrect, and Buyer shall be deemed to
have waived any rights or remedies against Seller because of such untrue or
incorrect representation or warranty. The provisions of this Section 6.2 shall
survive the Closing.

 

 17 

 



 

Section 6.3            Definition of Knowledge. As used in this Section 6 or
other provisions of this Agreement, the term “to Seller’s knowledge” or “best of
Seller’s knowledge” or any other reference to the knowledge of Seller (a) shall
mean and apply to the actual knowledge of Lela Cirjakovic, the Executive Vice
President of Operations (the “Knowledge Individual”) and not to any other
persons or entities, (b) shall mean the actual (and not implied or constructive)
knowledge of such individual, without any duty on such individual to conduct any
investigation or inquiry of any kind, other than such investigation or inquiry
that would otherwise be regularly made in connection with the performance of his
or her respective duties in his or her above-referenced capacities, and (c)
shall not apply to or be construed to apply to information or material which may
be in the possession of Seller generally or incidentally, but which is not
actually known to the Knowledge Individual. Similarly, any reference to any
written notice, claim, litigation, filing or other correspondence or transmittal
to Seller set forth herein shall be limited to refer to only those actually
received by or known to the Knowledge Individual in the limited manner provided
in clauses (a) - (c) above. Under no circumstances shall the Knowledge
Individual have any personal obligations or liabilities under this Agreement or
otherwise. The provisions of this Section 6.3 shall survive the Closing.

 

Section 6.4            Limitations Concerning Buyer’s Knowledge. Notwithstanding
anything contained in this Agreement to the contrary, all of the
representations, warranties and certifications(collectively, the
“Representations”) which are made by Seller and set forth herein or in any of
the documents or instruments required to be delivered by Seller hereunder, shall
be subject to the following conditions and limitations: (a) there shall be no
liability on the part of Seller for any breach of a Representation arising from
any matter or circumstance of which Buyer had actual knowledge at Closing
(including matters and circumstances described in any Statement of
Modifications); (b) in the event that prior to the time of Closing, during the
course of Buyer’s inspections, studies, tests and investigations conducted
pursuant to Section 3.2 hereof, or through other sources (including any
Statement of Modifications), Buyer gains actual knowledge of a fact or
circumstance which, by its nature, indicates that a Representation was or has
become materially untrue or incorrect in any material respect, and such fact or
circumstance was not intentionally withheld from Buyer by Seller with the intent
to defraud Buyer and in either event Seller does not either (y) agree to cure
the untrue or incorrect representation or warranty prior to Closing, or (z) give
Buyer a credit at Closing for the lesser of the cost to cure such untrue or
incorrect representation or warranty, or the actual out of pocket damages
suffered by Buyer due to such untrue or incorrect representation or warranty,
then Buyer shall not have the right to bring any lawsuit or other legal action
against Seller, nor pursue any other remedies against Seller, as a result of the
breach of the Representation caused thereby, but Buyer’s sole and exclusive
right and remedy shall be to terminate this Agreement, in which event the
Earnest Money shall be returned to Buyer and neither party shall have any
further obligations to the other party hereunder, except for the Termination
Surviving Obligations. Without limiting Section 15.6 or any other provision
hereof, the parties hereto expressly acknowledge and agree that none of Seller’s
representations, warranties or covenants herein may be relied on by the Title
Company or Escrow Company, whether by subrogation or otherwise. The provisions
of this Section 6.4 shall survive the Closing.

 

 18 

 



 

Section 6.5            Other Limitations. Notwithstanding anything to the
contrary set forth in this Agreement or in any other agreement or document
delivered in connection herewith, Seller shall have no liability whatsoever to
Buyer for a breach of any representation, warranty, covenant agreement or other
requirement or provision hereof or thereof unless (i) the valid claims for all
such breaches collectively aggregate to more than Fifty Thousand Dollars
($50,000), in which event the full amount of such valid claims shall be
actionable up to, but not in excess of, Nine Hundred Fifty-Five Thousand One
Hundred Twenty-Eight Dollars ($955,128) (the “Cap”) in the aggregate for all
liability, and (ii) written notice containing a description of the specific
nature of such breach shall have been given by Buyer to Seller prior to the end
of the Survival Period and an action shall have been commenced by Buyer against
Seller within nine (9) months after the Closing Date. In no event shall Seller
be liable for any incidental, consequential or punitive damages, or for any
damages in excess of the Cap, except as otherwise expressly provided in this
Agreement. The provisions of this Section 6.5 shall survive the Closing.

 

Section 7.    AS-IS AND RELEASE

 

Section 7.1            AS-IS. EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF
SELLER EXPRESSLY SET FORTH IN THIS AGREEMENT AND IN THE DOCUMENTS DELIVERED BY
SELLER AT CLOSING, BUYER WARRANTS AND ACKNOWLEDGES TO AND AGREES WITH SELLER
THAT BUYER IS PURCHASING THE PROPERTY IN ITS "AS-IS, WHERE IS" CONDITION "WITH
ALL FAULTS" AS OF THE CLOSING DATE AND SPECIFICALLY AND EXPRESSLY WITHOUT ANY
WARRANTIES, REPRESENTATIONS OR GUARANTEES, EITHER EXPRESS OR IMPLIED, AS TO ITS
CONDITION, FITNESS FOR ANY PARTICULAR PURPOSE, MERCHANTABILITY, OR ANY OTHER
WARRANTY OF ANY KIND, NATURE, OR TYPE WHATSOEVER FROM OR ON BEHALF OF SELLER.
EXCEPT FOR THE REPRESENTATIONS AND WARRANTIES OF SELLER EXPRESSLY SET FORTH IN
THIS AGREEMENT AND IN THE DOCUMENTS DELIVERED BY SELLER AT CLOSING, SELLER
SPECIFICALLY DISCLAIMS ANY WARRANTY, GUARANTY OR REPRESENTATION, ORAL OR
WRITTEN, PAST OR PRESENT, EXPRESS OR IMPLIED, CONCERNING (A) THE VALUE, NATURE,
QUALITY OR CONDITION OF THE REAL PROPERTY OR THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, THE WATER, SOIL AND GEOLOGY, (B) THE INCOME TO BE DERIVED FROM THE
REAL PROPERTY OR THE PROPERTY, (C) THE SUITABILITY OF THE REAL PROPERTY OR THE
PROPERTY FOR ANY AND ALL ACTIVITIES AND USES WHICH BUYER MAY CONDUCT THEREON,
INCLUDING THE POSSIBILITIES FOR FUTURE DEVELOPMENT OF THE REAL PROPERTY OR THE
PROPERTY, (D) THE COMPLIANCE OF OR BY THE REAL PROPERTY OR THE PROPERTY OR ITS
OPERATION WITH ANY LAWS, RULES, ORDINANCES OR REGULATIONS OF ANY APPLICABLE
GOVERNMENTAL AUTHORITY OR BODY,(E) THE HABITABILITY, MERCHANTABILITY,
MARKETABILITY, PROFITABILITY OR FITNESS FOR A PARTICULAR PURPOSE OF THE REAL
PROPERTY OR THE PROPERTY, (F) THE MANNER OR QUALITY OF THE CONSTRUCTION OR
MATERIALS, IF ANY, INCORPORATED INTO THE REAL PROPERTY, (G) THE MANNER, QUALITY,
STATE OF REPAIR OR LACK OF REPAIR OF THE REAL PROPERTY, (H) THE PRESENCE OR
ABSENCE OF HAZARDOUS MATERIALS AT, ON, UNDER, OR ADJACENT TO THE REAL PROPERTY
OR ANY OTHER ENVIRONMENTAL MATTER OR CONDITION OF THE REAL PROPERTY, (I) THE
LEASES OR OTHER AGREEMENTS AFFECTING THE REAL PROPERTY OR THE PROPERTY, OR (J)
ANY OTHER MATTER WITH RESPECT TO THE REAL PROPERTY OR THE PROPERTY, INCLUDING,
BUT NOT LIMITED TO, VALUE, TITLE, INCOME, FEASIBILITY, COST, MARKETING, AND
INVESTMENT RETURNS. BUYER ACKNOWLEDGES AND AGREES THAT, EXCEPT FOR THE
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT AND IN THE
DOCUMENTS DELIVERED BY SELLER AT CLOSING, ANY INFORMATION PROVIDED BY OR ON
BEHALF OF SELLER WITH RESPECT TO THE REAL PROPERTY OR THE PROPERTY WAS OBTAINED
FROM A VARIETY OF SOURCES AND THAT SELLER HAS NOT MADE ANY INDEPENDENT
INVESTIGATION OR VERIFICATION OF SUCH INFORMATION AND MAKES NO REPRESENTATIONS
OR WARRANTIES AS TO THE ACCURACY OR COMPLETENESS OF SUCH INFORMATION. SELLER
SHALL NOT BE LIABLE OR BOUND IN ANY MANNER BY ANY ORAL OR WRITTEN STATEMENTS,
REPRESENTATIONS OR INFORMATION PERTAINING TO THE REAL PROPERTY OR THE PROPERTY,
OR ANY OTHER DOCUMENTS RELATED THERETO, OR THE OPERATION THEREOF, FURNISHED BY
ANY REAL ESTATE BROKER, AGENT, EMPLOYEE, SERVANT OR OTHER PERSON EXCEPT FOR THE
EXPRESS REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT. BUYER
FURTHER ACKNOWLEDGES AND AGREES THAT BUYER IS A SOPHISTICATED AND EXPERIENCED
BUYER OF PROPERTIES SUCH AS THE REAL PROPERTY OR THE PROPERTY, AND HAS BEEN DULY
REPRESENTED BY COUNSEL IN CONNECTION WITH THE NEGOTIATION OF THIS AGREEMENT.
SELLER HAS MADE NO AGREEMENT TO ALTER, REPAIR OR IMPROVE ANY OF THE REAL
PROPERTY.

 

 19 

 



 

Section 7.2            Release of Seller. Buyer acknowledges that it will have
the opportunity to inspect the Real Property and the Property during the Due
Diligence Period, and during such period, observe its physical characteristics
and existing conditions and the opportunity to conduct such investigation and
study on and of the Real Property and adjacent areas as Buyer deems necessary,
and, except as otherwise expressly provided in the provisions of this Agreement,
Buyer hereby FOREVER RELEASES AND DISCHARGES Seller from all duties,
obligations, responsibility and liability pertaining to the Real Property or the
Property in any way, including its condition, valuation, salability,
financability or utility of the Real Property or the Property, or its
suitability for any purpose whatsoever (including, but not limited to, with
respect to the presence in the soil, air, structures and surface and subsurface
waters, of Hazardous Materials or other materials or substances that have been
or may in the future be determined to be toxic, hazardous, undesirable or
subject to regulation and that may need to be specially treated, handled and/or
removed from the Real Property under current or future federal, state and local
laws, regulations or guidelines, and any structural and geologic conditions,
subsurface soil and water conditions and solid and hazardous waste and Hazardous
Materials on, under, adjacent to or otherwise affecting the Property), including
without limitation liabilities under any Environmental Laws. By Closing this
transaction, Buyer will be deemed to have WAIVED any and all objections and
complaints (including, but not limited to, federal, state and local statutory
and common law based actions, and any private right of action under any federal,
state or local laws, regulations or guidelines to which the Property is or may
be subject, including, but not limited to, CERCLA) concerning any physical
characteristics and any existing conditions of the Real Property or the
Property, whether arising before or after the date of this Agreement, including,
without limitation, any obligations relating to the physical, environmental or
legal compliance status of the Real Property or the Property, or the lessor's
obligations under the Leases. Buyer further hereby assumes the risk of changes
in applicable laws and regulations relating to past, present and future
environmental conditions on the Real Property and the risk that adverse physical
characteristics and conditions, including, without limitation, the presence of
Hazardous Materials or other contaminants, may not have been revealed by its
investigation. Buyer, for Buyer and Buyer's successors and assigns, hereby
waives any right it may have to commence a judicial proceeding or arbitration
naming Seller or any other Seller Parties as a defendant alleging Seller is a
“Developer” of the Real Property or the Property.

 

 20 

 



 

Section 7.3            Definitions. For purposes, of this Agreement, the term
“Environmental Laws” includes without limitation the Resource Conservation and
Recovery Act and the Comprehensive Environmental Response Compensation and
Liability Act ("CERCLA") and other federal laws governing Hazardous Materials as
in effect on the date of this Agreement, together with their implementing
regulations and guidelines as of the date of this Agreement, and all state and
local laws, regulations and ordinances that regulate Hazardous Materials in
effect as of the date of this Agreement. “Hazardous Materials” means any
substance which is (i) designated, defined, classified or regulated as a
hazardous substance, hazardous material, hazardous waste, pollutant or
contaminant under any applicable law, as currently in effect as of the date of
this Agreement (ii) petroleum hydrocarbon, including crude oil or any fraction
thereof and all petroleum products, (iii) PCBs, (iv) lead, (v) radon, (vi)
asbestos, (vii) flammable explosives, (viii) mold or other bacteria or
infectious materials, or (ix) radioactive materials.

 

Section 7.4            Survival. The provisions of this Section 7 shall
expressly survive the Closing, not merge with the provisions of any closing
documents and shall be deemed incorporated into the Atlanta Development
Authority Lease and Bond Transfer Documents. Buyer acknowledges and agrees that
the releases, waivers and disclaimers and other agreements set forth herein are
an integral part of this Agreement and that Seller would not have agreed to sell
the Property to Buyer for the Purchase Price without the releases, waivers and
disclaimers and other agreements set forth above.

 

 21 

 



 

Section 8.    REPRESENTATIONS AND WARRANTIES

 

Buyer hereby represents and warrants to Seller as follows:

 

(a)                Authority. Buyer has the legal power, right and authority to
enter into this Agreement and to consummate the transactions contemplated
hereby. Buyer is a duly organized and validly existing limited liability company
and is in good standing in its state of organization.

 

(b)               Conflicts. Neither the execution and delivery of this
Agreement nor the consummation of the transactions herein contemplated conflict
with or result in the material breach of any terms, conditions or provisions of
or constitute a default under, any bond, note, or other evidence of indebtedness
or any agreement to which Buyer is a party.

 

(c)                Litigation. There is no action, suit or proceeding pending
or, to Buyer’s knowledge, threatened against Buyer in any court or by or before
any other governmental agency or instrumentality which would materially and
adversely affect the ability of Buyer to carry out the transactions contemplated
by this Agreement.

 

(d)               No Bankruptcy. Buyer has not (i) made a general assignment for
the benefit of creditors, (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by Buyer’s creditors, (iii)
suffered the appointment of a receiver to take possession of all, or
substantially all, of Buyer’s assets, (iv) suffered the attachment or other
judicial seizure of all, or substantially all, of Buyer’s assets, (v) admitted
in writing its inability to pay its debts as they come due, or (vi) made an
offer of settlement, extension or composition to its creditors generally.

 

(e)                Patriot Act Compliance. Neither Buyer nor, to Buyer’s actual
knowledge, any person, group, entity or nation that Buyer is acting, directly or
indirectly, for or on behalf of, is named by any Executive Order (including the
September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism)
or the United States Treasury Department as a terrorist, “Specially Designated
National and Blocked Person,” or is otherwise a banned or blocked person, group,
entity, or nation pursuant to any law that is enforced or administered by the
Office of Foreign Assets Control, and, to Buyer’s knowledge, Buyer is not
engaging in this transaction, directly or indirectly, on behalf of, or
instigating or facilitating this transaction, directly or indirectly, on behalf
of, any such person, group, entity or nation. To Buyer’s knowledge, Buyer is not
engaging in this transaction, directly or indirectly, in violation of any laws
relating to drug trafficking, money laundering or predicate crimes to money
laundering. To Buyer’s knowledge, none of the funds of Buyer have been or will
be derived from any unlawful activity with the result that the investment of
direct or indirect equity owners in Buyer is prohibited by law or that the
transaction or this Agreement is or will be in violation of law. Buyer has and
will continue to implement procedures, and has consistently and will continue to
consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times prior to Closing.

 

 22 

 



 

(f)                ERISA. Buyer is not (and, throughout the period transactions
are occurring pursuant to this Agreement, will not be) and is not acting on
behalf of (and, throughout the period transactions are occurring pursuant to
this Agreement, will not be acting on behalf of) an “employee benefit plan” as
defined in Section 3(3) of ERISA, that is subject to Title I of ERISA, a “plan”
as defined in and subject to Section 4975 of the Internal Revenue Code of 1986,
as amended, or an entity deemed to hold the plan assets of any of the foregoing
pursuant to 29 C.F.R. Section 2510.3-101, as modified by Section 3(42) of
ERISA.  Buyer is either not, and is not using the assets of, a “governmental
plan” as defined in Section 3(32) of ERISA or, if Buyer is, or is using the
assets of, a governmental plan, the transactions contemplated by this Agreement
are not in violation of any laws applicable to Buyer, regulating investments of,
or fiduciary obligations with respect to, governmental plans.

 

The representations and warranties of Buyer set forth in this Agreement shall be
deemed remade as of Closing, and said representations and warranties as so
remade shall survive the Closing without limitation on duration.

 

Section 9. CLOSING COSTS

 

Seller shall pay the following expenses incurred in connection with the
transactions described herein: (a) one-half of all closing fees charged by the
Title Company (including escrow and New York Style closing charges); (b)
Seller’s legal fees and expenses; (c) any transfer taxes which may be assessed
as a result of the transfer contemplated by this Agreement; and (d) any costs,
expenses, fees, or other charges payable to Issuer or Trustee or in obtaining
any required signature guarantee with respect to the Atlanta Development
Authority Lease and Bond Transfer Documents and the assignments and transfers
set forth therein; provided, however, in no event shall Seller be responsible
for Buyer’s attorneys’ fees incurred in connection with the negotiation and
transfer of the Atlanta Development Authority Lease and Bond Transfer Documents.
Buyer shall pay the following expenses incurred in connection with the
transaction described herein: (a) the costs to obtain (I) an ALTA leasehold
title insurance policy, (II) extended coverage for the title policy, and (III)
any title endorsements; (b) one-half of all closing fees charged by the Title
Company; (c) the cost of the Updated Survey; (d) the fee for the recording of
those Atlanta Development Authority Lease and Bond Transfer Documents to be
recorded, as applicable; (e) any taxes, fees or charges in connection with any
financing obtained by Buyer, the recordation of any documents in connection
therewith, and any title charges with respect to the loan policy or any
endorsements thereto; and (f) Buyer’s legal fees and expenses.

 

Section 10. BROKERAGE COMMISSIONS

 

Seller shall be solely responsible for the payment of the commission to Broker
(subject to and in accordance with a separate listing agreement between Seller
and Broker). Seller and Buyer each warrant and represent to the other that,
other than Broker, neither has had any dealings with any broker, agent or finder
relating to the sale of the Property or the other transactions contemplated
hereby, and each agrees to indemnify, defend and hold the other harmless from
and against any claim for brokerage commissions, compensation or fees by any
broker, agent or finder in connection the sale of the Property or the other
transactions contemplated hereby resulting from the acts of the indemnifying
party. This provision shall survive a Closing or a termination of this
Agreement.

 

 23 

 



 

Section 11. NOTICE

 

All notices, demands and communications (a “Notice”) under this Agreement shall
be delivered or sent by: (a) hand delivery, (b) first class, registered or
certified mail, postage prepaid, return receipt requested (c) facsimile
transmission; or (d) nationally recognized overnight carrier; or (e) by
e-mailing a .pdf or .tif file (provided that such e-mail shall be immediately
followed by delivery of such notice pursuant to clause (a), (b) or (d) above),
delivered to the address, fax number or e-mail address of the intended recipient
set forth below or to such other address or fax number as either party may
designate by notice pursuant to this Section:

 



Notices to Seller:   c/o Waterton Associates     30 South Wacker, Suite 3600    
Chicago, IL 60606     Attn: Erin Ankin, Esq.     Fax: (312) 476-2060     Email:
erin.ankin@waterton.com       With a copy to:   Greenberg Traurig, LLC     77
West Wacker Drive, Suite 3100     Chicago, IL 60601     Attn:  Meredith Katz,
Esq.     Fax: (312) 456-1019     Email: katzmer@gtlaw.com       Notices to
Buyer:   Carroll Acquisitions     c/o Carroll Organization     3340 Peachtree
Road, NE     Suite 250     Atlanta, Georgia 30326     Attn: Josh Champion    
Email: josh.champion@carrollorg.com             With a copy to:   Morris,
Manning & Martin, LLP     3343 Peachtree Road, NE     1600 Atlanta Financial
Center     Atlanta, Georgia 30326     Attn: Corey B. May     Fax: (404) 365-9532
    Email: cmay@mmmlaw.com

 

Notices shall be deemed given: (i) on the date delivered, if sent by hand
delivery; (ii) on the date of transmission if sent by facsimile or electronic
mail (and in respect of a facsimile only, confirmation of completed transmission
is received) prior to 5:00 P.M. Atlanta time (and if sent later than such time,
then the next business day); (iii) one business day after delivery to the
overnight carrier, if sent by nationally recognized overnight carrier or (iv)
upon receipt (or refusal of delivery), if sent by first class, registered or
certified mail, postage prepaid, return receipt requested. Notices may be sent
by counsel for a party and such shall be deemed notice by the party so
represented. Notices shall be deemed served as set forth above, even if such
notices are rejected by the intended recipient.

 

 24 

 



 

Section 12. CASUALTY AND CONDEMNATION

 

Section 12.1        Casualty. If the Real Property or the Property or any part
thereof is damaged by fire or other casualty prior to the Closing Date which
would cost in excess of $2,000,000 to repair (as determined by an insurance
adjuster mutually selected by Buyer and Seller), Buyer may, as its sole and
exclusive right and remedy, terminate this Agreement by written notice to Seller
given on or before the earlier of (a) fifteen (15) days following such casualty
or (b) the Closing Date. In the event of such termination, the Earnest Money
shall be returned to Buyer and neither party shall have any further obligation
under this Agreement, except for the Termination Surviving Obligations. If Buyer
is not entitled to or does not timely elect to so terminate this Agreement, then
the Closing shall take place as herein provided without abatement of the
Purchase Price, and Seller shall assign and transfer to Buyer on the Closing
Date, without warranty or recourse, all of Seller’s right, title and interest in
and to all insurance proceeds paid or payable to Seller on account of such fire
or casualty (including, without limitation, rent loss proceeds applicable to the
period on and after the Closing Date), less Seller’s reasonable costs of
collection thereof and of amounts used for reasonable repair. Notwithstanding
the foregoing to the contrary, if proceeds have not been disbursed to Seller by
Seller’s insurance company, and Seller’s insurance company refuses to transfer
or assign to Buyer the right to the balance of any such insurance proceeds at or
prior to Closing, then, regardless of whether the casualty is deemed material
pursuant to this Section 12.1, Buyer shall have the right to terminate this
Agreement and receive a return of the Earnest Money, unless, in lieu of such
transfer by Seller’s insurance company, Seller agrees to provide Buyer with a
credit at Closing equal to the amount the Buyer is otherwise entitled pursuant
to this Section 12.1 as a result of such casualty.

 

Section 12.2        Condemnation. If any material portion of the Real Property
or the Property is taken in eminent domain proceedings prior to Closing, Buyer
may, as its sole and exclusive right and remedy, terminate this Agreement by
notice to Seller given on or before the earlier of (a) fifteen (15) days after
such taking or (b) the Closing Date, and, in the event of such termination the
Earnest Money (including the Non- Refundable Earnest Money) shall be returned to
Buyer and neither party shall have any further obligation under this Agreement,
except for the Termination Surviving Obligations. If Buyer is not entitled to or
does not timely elect to so terminate, the Closing shall take place as herein
provided without abatement of the Purchase Price, and Seller shall assign and
transfer to Buyer on the Closing Date, without warranty or recourse, all of
Seller’s right, title and interest in and to all condemnation awards paid or
payable to Seller on account of such eminent domain proceedings (less Seller’s
reasonable costs of collection thereof and of amounts used for reasonable
repair). For purposes of this Section 12.2, a “material portion” of the Real
Property or the Property shall be deemed taken if the cost of repair or
restoration of the damage to the Improvements on account of such condemnation
shall exceed an amount equal to $2,000,000 or if the condemnation would
materially impede access to the Real Property or reduce available parking below
that which is required by laws or any agreement applicable to the Real Property,
or otherwise cause the Real Property to no longer be compliant with applicable
zoning and use regulations.

 

 25 

 



 

Section 13. OPERATIONS PRIOR TO CLOSING OR TERMINATION

 

Seller covenants and agrees with Buyer that after the date hereof until the
Closing or termination of this Agreement, Seller shall conduct its business
involving the Property as follows:

 

(a)                Seller shall refrain from transferring title to any of the
Property (other than use of regular business inventory or transfer of Personal
Property no longer used in the operation of the Real Property, all in the
ordinary course of business) or creating on the Property any mortgages which
will survive Closing.

 

(b)               Seller shall refrain from entering into or amending any
contracts or other agreements (excluding leases, which Seller may continue to do
in accordance with Section 13(c) below) pertaining to the Property, other than
contracts or other agreements entered into in the ordinary course of business
and which are cancelable by the owner of the Property without penalty within
thirty (30) days after giving notice thereof.

 

(c)                Seller shall continue to lease the Property in the ordinary
course of business, consistent with its past leasing practices, the same as if
this Agreement had not been entered into by the parties; provided, however,
that, notwithstanding Seller’s past practices or anything else in this Agreement
to the contrary, in no event shall Seller enter into any Residential Lease or
amend or otherwise modify any existing Residential Lease without Buyer’s prior
written consent (i) to provide for a term of less than six (6) months or more
than fifteen (15) months or (ii) which is not in accordance with the guidelines
recommended by Seller’s revenue management software; and after the Due Diligence
Expiration Date, Seller shall not enter into any new Retail Lease or amend or
otherwise modify any existing Retail Lease without first obtaining Buyer’s prior
written approval of same, which approval Buyer may withhold in its sole
discretion. Prior to the Due Diligence Expiration Date, Seller shall keep Buyer
informed with respect to any new Retail Lease, or amendment or modification to
any existing Retail Lease, provided Buyer shall have no approval rights.

 

(d)               Seller shall refrain from offering the Property for sale or
marketing the same.

 

(e)                Seller shall terminate any terminable Service Contract
promptly after receiving written notice from Buyer during the Due Diligence
Period requesting such termination; provided, however, that Buyer acknowledges
and agrees that: (i) all costs and expenses associated with any such termination
shall be paid by Buyer; (ii) any such termination may be conditioned on the
completion of the Closing; and (iii) any such termination shall be effective
only after expiration of any notice or grace period specified in the provisions
of the applicable Service Contract (which may not occur until after the
Closing). Any and all Service Contracts not fully and effectively terminated as
of Closing shall be assumed by Buyer at Closing as contemplated under Section
4.2(c)(ii) above.

 

 26 

 



 

(f)                Seller agrees to keep all vacant apartment units at the Real
Property in so-called “rent ready” condition in accordance with Seller’s
customary procedures pertaining to same; provided, however, that Seller shall
have no such obligation with respect to any units that become vacant on or after
the date that is five (5) days before the Closing. To the extent that any
apartment unit at the Real Property (a) becomes vacant at any time prior to the
date that is five (5) days before the Closing Date, and remains vacant at
Closing, and (b) Seller has not made such unit rent ready in accordance with
Seller’s customary procedures pertaining to same, then, at the time of Closing,
Seller shall give to Buyer a credit of $500 for each such unit that is not rent
ready, as the sole compensation to Buyer for the same.

 

(g)               If and to the extent required by Buyer’s lender, Seller shall
use commercially reasonable efforts to obtain and deliver to Buyer at or prior
to Closing a subordination, non-disturbance and attornment agreement executed by
each tenant under the Retail Leases provided Buyer delivers such completed
subordination, non-disturbance and attornment agreements in the reasonable form
as required by Buyer’s lender to Seller prior to the expiration of the Due
Diligence Period.

 

(h)               Provided Buyer promptly delivers to Seller completed forms of
estoppel certificates in the form attached hereto as Schedule 3.6(iii) prior to
the expiration of the Due Diligence Period, Seller shall use commercially
reasonable efforts to obtain and deliver to Buyer at or prior to Closing an
estoppel certificate from each tenant under the Retail Leases in the form as
previously described.

 

Section 14. DEFAULTS AND REMEDIES

 

Section 14.1        Seller Defaults. In the event that Seller, on or prior to
the Closing Date, shall default in the performance of its obligations hereunder,
Buyer, as its sole and exclusive remedy, may either (a) seek specific
performance of Seller’s obligations hereunder, (b) terminate this Agreement and
receive a refund of the Earnest Money, along with reimbursement by Seller of up
to One Hundred Thousand Dollars ($100,000) of Buyer's reasonable out-of pocket
costs and expenses actually incurred in connection with the transaction
contemplated by this Agreement, including, without limitation, legal fees and
expenses, loan fees, rate-lock fees, deposits, third party inspection costs and
travel expenses, whereupon neither party shall have any further obligation to
the other party hereunder except for the Termination Surviving Obligations.
Notwithstanding the foregoing to the contrary, if Buyer elects to pursue the
equitable remedy of specific performance, and, due to the wrongful or
intentional act of Seller, the equitable remedy of specific performance is not
available; Buyer may seek any other right or remedy available at law or in
equity except as otherwise limited by this Agreement. Further, notwithstanding
anything to the contrary in this Agreement, Seller shall not be liable to Buyer
for any damages, including, without limitation, any direct, punitive,
speculative or consequential damages. The provisions of this Section shall not
limit Buyer's or Seller's right to pursue and recover on a claim with respect to
any of the Termination Surviving Obligations.

 

 27 

 



 

Section 14.2        Buyer Defaults. In the event that Buyer, on or prior to the
Closing Date, shall default in the performance of its obligations under this
Agreement, it will be impractical and extremely difficult to estimate the
damages that Seller may suffer. Therefore, the parties have agreed that a
reasonable estimate of the total net detriment that Seller would suffer in such
event is the amount of the Earnest Money and Seller, as its sole and exclusive
remedy, may terminate this Agreement by notifying Buyer thereof and receive and
retain the Earnest Money as liquidated damages, provided that this provision
shall not limit Seller’s or Buyer’s rights to pursue and recover on a claim with
respect to any of the Termination Surviving Obligations. Such liquidated damages
are not intended as a forfeiture or penalty within the meaning of applicable
law. Buyer shall not be liable to Seller for any other damages, including,
without limitation, direct, punitive, speculative or consequential damages. In
the event Seller is entitled to the Earnest Money as liquidated damages, and to
the extent Seller has not already received the Earnest Money, the Earnest Money
shall, subject to the terms of the Escrow Agreement, be immediately paid to
Seller by the Escrow Company upon receipt of written notice from Seller that
Buyer has defaulted under this Agreement, and Buyer agrees to take all such
actions and execute and deliver all such documents necessary or appropriate to
effect such payment.

 

Section 14.3        Attorneys’ Fees and Costs. In the event legal action is
instituted to interpret or enforce the provisions of this Agreement, the
prevailing party shall be entitled to recover from the other party the
prevailing party’s costs and attorney’s fees, including, without limitation, all
costs and fees that are incurred in any trial, on any appeal and/or in any
bankruptcy proceeding.

 

Section 15. MISCELLANEOUS

 

Section 15.1        Entire Agreement; Amendments. This Agreement, together with
the exhibits attached hereto, constitute the entire agreement of the parties
hereto regarding the purchase and sale of the Property, and all prior
agreements, understandings, representations and statements, oral or written,
including any so-called letters of intent, are hereby merged herein and
superseded hereby. This Agreement may only be amended or modified by an
instrument in writing, signed by the party or parties intended to be bound
thereby.

 

Section 15.2        Time. All parties hereto agree that time is of the essence
in the performance of the provisions of this Agreement.

 

Section 15.3        Counterpart/Electronic Execution. This Agreement may be
executed in one or more counterparts, each of which shall be deemed an original.
Furthermore, executed counterparts of this Agreement may be delivered by
facsimile or other reliable electronic means (including emails of pdf
documents), and such facsimile or other electronic transmission shall be valid
and binding for all purposes when transmitted to and actually received by the
other party. Notwithstanding the foregoing, each party delivering executed
documents by facsimile or other electronic means agrees to provide the other
party with an original, hard copy of the relevant signed documents promptly
after the request of the other party.

 

 28 

 

Section 15.4         Governing Law. This Agreement shall be deemed to be a
contract made under the laws of the State of Georgia and for all purposes shall
be governed by and interpreted in accordance with the laws of the State of
Georgia.

 

Section 15.5        Recordation. Buyer shall not record this Agreement or a
memorandum or other notice thereof in any public office or records without the
express written consent of Seller. A breach by Buyer of this covenant shall
constitute a material default by Buyer under this Agreement.

 

Section 15.6        Assignment; Third Party Beneficiaries. Buyer shall not
assign this Agreement without Seller’s prior written consent, which consent may
be withheld for any reason or no reason in Seller’s sole discretion; provided,
however, that, upon five (5) business days’ prior written notice to Seller,
Buyer, at Closing, may assign this Agreement to an entity with respect to which
the day-to-day operations are, directly or indirectly, controlled by the
principals of Buyer (a “Buyer Affiliate”), or to an entity wholly owned by a
joint venture between Buyer or a Buyer Affiliate and an affiliate of Bluerock
Residential Growth REIT, Inc. (each, a Permitted Assignee”) in which case such
Permitted Assignee and Buyer shall be jointly and severally liable for Buyer’s
obligations hereunder. Subject to the previous sentence, this Agreement shall
inure to the benefit of and be binding on and enforceable against the parties
hereto and their respective successors and assigns. In addition, Buyer shall not
re-sell the Property or assign its rights or obligations under this Agreement
(or make an offer or enter into negotiations to do so) through a “double escrow”
or other similar mechanism without Seller’s prior written consent. This
Agreement is intended for the benefit of Buyer and Seller, and except as
provided in the indemnities granted by Buyer to the Indemnified Seller Parties
herein, no other person or entity shall be entitled to rely on this Agreement,
receive any benefit from it or enforce any provisions of it against Buyer or
Seller.

 

Section 15.7        Section Headings. The Section headings contained in this
Agreement are for convenience only and shall in no way enlarge or limit the
scope or meaning of the various and several Sections hereof.

 

Section 15.8        Severability. If any portion of this Agreement is held to be
unenforceable by a court of competent jurisdiction, the remainder of this
Agreement shall remain in full force and effect.

 

Section 15.9        WAIVER OF TRIAL BY JURY. SELLER AND BUYER, TO THE EXTENT
THEY MAY LEGALLY DO SO, HEREBY EXPRESSLY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY
CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING ARISING UNDER OR WITH
RESPECT TO THIS AGREEMENT, OR IN ANY WAY CONNECTED WITH, OR RELATED TO, OR
INCIDENTAL TO, THE DEALINGS OF THE PARTIES HERETO WITH RESPECT TO THIS AGREEMENT
OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER NOW EXISTING
OR HEREAFTER ARISING, AND IRRESPECTIVE OF WHETHER SOUNDING IN CONTRACT, TORT, OR
OTHERWISE. TO THE EXTENT THEY MAY LEGALLY DO SO, SELLER AND BUYER HEREBY AGREE
THAT ANY SUCH CLAIM, DEMAND, ACTION, CAUSE OF ACTION OR PROCEEDING SHALL BE
DECIDED BY A COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE OTHER PARTY OR PARTIES HERETO TO WAIVER OF ITS OR
THEIR RIGHT TO TRIAL BY JURY.

 

 29 

 



 

Section 15.10    Exculpation of Related Parties. Notwithstanding anything to the
contrary contained in this Agreement or in any of the documents executed
pursuant to this Agreement (this Agreement and said documents being hereinafter
collectively referred to as the “Documents”) or provided under or required by
law, the Documents shall not be binding on the members, partners, shareholders,
beneficiaries, or any other direct or indirect equity holders of Seller, or any
of their managers, employees, advisors, representatives or other agents or
affiliates, but shall only be binding on Seller and its assets, subject to the
other limitations set forth herein. No present or future partner, member,
manager, director, officer, shareholder, employee, advisor, affiliate or agent
of or in Seller or any affiliate of Seller shall have any personal liability,
directly or indirectly, under or in connection with this Agreement or any
agreement made or entered into under or in connection with the provisions of
this Agreement, or any amendment or amendments to any of the foregoing made at
any time or times, heretofore or hereafter, and Buyer and its successors and
assigns and, without limitation, all other persons and entities, shall look
solely to Seller’s assets for the payment of any claim or for any performance,
and Buyer hereby waives any and all such personal liability. For purposes of
this Section, no negative capital account or any contribution or payment
obligation of any partner or member in Seller shall constitute an asset of
Seller. The limitations of liability contained in this Section shall survive the
termination of this Agreement or the Closing Date, as applicable, and are in
addition to, and not in limitation of, any limitation on liability applicable to
Seller provided elsewhere in this Agreement or by law or by any other contract,
agreement or instrument.

 

Section 15.11    Independent Counsel; Interpretation. Buyer and Seller each
acknowledge that: (a) they have been represented by independent counsel in
connection with this Agreement; (b) they have executed this Agreement with the
advice of such counsel; and (c) this Agreement is the result of arm’s length
negotiations between the parties hereto and the advice and assistance of their
respective counsel. Notwithstanding any rule of law to the contrary: (i) the
fact that this Agreement was prepared by Seller’s counsel as a matter of
convenience shall have no import or significance, and any uncertainty or
ambiguity in this Agreement shall not be construed against Seller because
Seller’s counsel prepared this Agreement; and (ii) no deletions from prior
drafts of this Agreement shall be construed to create the opposite intent of the
deleted provisions.

 

Section 15.12    Governmental Approvals. Nothing contained in this Agreement
shall be construed as authorizing Buyer to apply for a zoning change, variance,
subdivision maps, lot line adjustment, or other discretionary governmental act,
approval or permit with respect to the Real Property or the Property prior to
the Closing, and Buyer agrees not to do so. Buyer agrees not to submit any
reports, studies or other documents, including, without limitation, plans and
specifications, impact statements for water, sewage, drainage or traffic,
environmental review forms, or energy conservation checklists to any
governmental agency, or any amendment or modification to any such instruments or
documents prior to the Closing. Buyer’s obligation to purchase the Property
shall not be subject to or conditioned upon Buyer’s obtaining any variances,
zoning amendments, subdivision, condominium, lot line adjustment or other
discretionary governmental act, approval or permit.

 

 30 

 

Section 15.13      No Waiver. No covenant, term or condition of this Agreement,
other than as expressly set forth herein, shall be deemed to have been waived by
Seller or Buyer unless such waiver is in writing and executed by Seller or
Buyer, as the case may be.

 

Section 15.14    1031 Exchange. Seller may desire to effectuate a tax-deferred
exchange also known as a §1031 exchange (an “Exchange”) in connection with the
purchase and sale of the Property. Buyer hereby agrees to cooperate with Seller
in connection with the Exchange, provided that: (1) all documents executed by
Buyer in connection with the Exchange shall be subject to the prior reasonable
approval of Buyer and shall recognize that Buyer is acting solely as an
accommodating party to the Exchange, shall have no liability with respect
thereto, and is making no representation or warranty that the Exchange qualified
as a tax-free exchange under §1031 of the Code or any applicable state or local
laws; and (2) in no event shall Buyer be obligated to acquire any property or
otherwise be obligated to take title, or appear in the records of title, to any
property other than the Land in connection with the Exchange.

 

Section 15.15    Survival. The Termination Surviving Obligations shall survive
any termination of this Agreement. Except as otherwise expressly provided
herein, no conditions and no representations, warranties, covenants, agreements
or other obligations of Seller in this Agreement shall survive the Closing and
no action based thereon shall be commenced after the Closing.

 

Section 15.16    CONDOMINIUM INDEMNITY, DISCLAIMER, AND RELEASE. AS AN ESSENTIAL
INDUCEMENT TO SELLER TO ENTER INTO THIS AGREEMENT, WITHOUT LIMITATION OF ANY
OTHER TERM OR PROVISION OF THIS AGREEMENT OR OF THE COVENANT, BUYER
ACKNOWLEDGES, UNDERSTANDS AND AGREES AS OF THE DATE HEREOF AND AS OF THE CLOSING
DATE AS FOLLOWS:

 

IN THE EVENT BUYER CONVERTS THE LAND AND IMPROVEMENTS TO A CONDOMINIUM IN
VIOLATION OF THE TERMS OF THE COVENANT, IN ADDITION TO THE REMEDIES SET FORTH IN
THE COVENANT, BUYER, ITS SUCCESSORS AND/OR ASSIGNS, WILL BE THE “DEVELOPER” OF
THE CONDOMINIUM AND THE DECLARANT UNDER ANY CONDOMINIUM DOCUMENTS. BUYER, FOR
ITSELF AND ITS SUCCESSORS AND ASSIGNS, HEREBY AGREES TO INDEMNIFY, DEFEND AND
HOLD THE INDEMNIFIED SELLER PARTIES HARMLESS FROM ALL CLAIMS, DEMANDS, LOSSES,
JUDGMENTS, LIABILITIES, COSTS, DAMAGES AND EXPENSES (INCLUDING ATTORNEYS’ FEES
AND COSTS), OF WHATEVER KIND, NATURE OR DESCRIPTION, ARISING DIRECTLY OR
INDIRECTLY OUT OF OR IN CONNECTION WITH ANY CONVERSION OF THE APARTMENT UNITS
LOCATED ON THE REAL PROPERTY TO CONDOMINIUM UNITS BY BUYER OR ANY SUBSEQUENT
BUYER OF THE REAL PROPERTY OR THE PROPERTY, INCLUDING, WITHOUT LIMITATION; (A)
CONSTRUCTION WARRANTY CLAIMS (WHETHER ARISING BY CONTRACT OR BY LAW), (B)
CONSTRUCTION DISPUTES, (C) CLAIMS FOR INJURY TO PERSON OR PROPERTY ARISING OUT
OF THE CONDITION OF THE REAL PROPERTY OR THE PROPERTY, INCLUDING, WITHOUT
LIMITATION, CONSTRUCTION DEFECTS, (D) ANY AND ALL LIABILITIES, OBLIGATIONS,
LOSSES, DAMAGES, OUT-OF-POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, REASONABLE ATTORNEYS’ FEES), CAUSES OF ACTION, SUITS, CLAIMS,
DEMANDS AND JUDGMENTS OF ANY NATURE OR DESCRIPTION WHATSOEVER ARISING UNDER ANY
LAWS, STATUTES, CODES, ORDINANCES, RULES, RULINGS, ORDERS, JUDGMENTS, DECREES,
INJUNCTIONS, ARBITRAL DECISIONS, REGULATIONS, AUTHORIZATIONS, DETERMINATIONS,
DIRECTIVES, AND ANY OTHER REQUIREMENTS AND/OR PROVISIONS (INCLUDING BUILDING
CODES AND ZONING REGULATIONS AND ORDINANCES) OF THE GOVERNMENT OF THE UNITED
STATES OF AMERICA, ANY POLITICAL SUBDIVISION THEREOF, WHETHER STATE OR LOCAL,
AND ANY AGENCY, AUTHORITY, INSTRUMENTALITY, REGULATORY BODY, COURT, OR OTHER
ENTITY EXERCISING EXECUTIVE, LEGISLATIVE, JUDICIAL, TAXING, REGULATORY, OR
ADMINISTRATIVE POWERS OR FUNCTIONS OF OR PERTAINING TO GOVERNMENT, WHETHER NOW
OR HEREAFTER IN FORCE (INCLUDING, WITHOUT LIMITATION, THE CONSUMER PROTECTION
ACT, THE CONDOMINIUM ACT IN EFFECT IN THE STATE WHERE THE REAL PROPERTY IS
LOCATED, OR ANY ADDITIONAL, RELATED OR SUCCESSOR EXECUTIVE, LEGISLATIVE,
JUDICIAL, TAXING, REGULATORY, OR ADMINISTRATIVE POWERS OR FUNCTIONS GOVERNING
THE CONVERSION OF APARTMENTS TO CONDOMINIUMS, THE SALE, USE, OCCUPANCY, OR
OPERATION OF CONDOMINIUMS, OR OTHERWISE RELATED TO CONDOMINIUMS), AND (E) ANY
CLAIMS MADE BY ANY SUCCESSOR OWNER OR OCCUPANT OF THE REAL PROPERTY, INCLUDING
ANY BUYER OF A CONDOMINIUM UNIT AT THE REAL PROPERTY. UPON NOTICE FROM ANY OF
THE INDEMNIFIED SELLER PARTIES OF A CLAIM FOR WHICH SUCH PARTY IS INDEMNIFIED
HEREUNDER, BUYER WILL DEFEND SUCH PARTY, AT BUYER’S EXPENSE, USING COUNSEL
APPROVED IN WRITING BY THE INDEMNIFIED SELLER PARTY REQUESTING SUCH DEFENSE. THE
PROVISIONS OF THIS SECTION 15.16 SHALL SURVIVE THE CLOSING AND SHALL NOT MERGE
WITH THE PROVISIONS OF ANY CLOSING DOCUMENTS AND SHALL BE DEEMED INCORPORATED
INTO THE DOCUMENTS EXECUTED BY BUYER.

 

 31 

 



 

Section 15.17    Press Releases. During the term of this Agreement and after
Closing, Buyer agrees, except as required by law, not to make any public
disclosure of the transaction contemplated in this Agreement without the prior
written consent of Seller which may be withheld in its sole discretion.

 

Section 15.18    Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors and
permitted assigns.

 

Section 15.19    Attorneys’ Fees. Should either party employ attorneys to
enforce any of the provisions hereof, the party against whom any final judgment
is entered agrees to pay the prevailing party all reasonable costs, charges and
expenses, including attorneys’ fees and expenses and court costs, expended or
incurred in connection therewith.

 

 32 

 



 

Section 15.20    Designation Agreement. Section 6045(e) of the United States
Internal Revenue Code and the regulations promulgated thereunder (herein
collectively called the “Reporting Requirements”) require an information return
to be made to the United States Internal Revenue Service, and a statement to be
furnished to Seller, in connection with the Transaction. Escrow Agent is either
(i) the person responsible for closing the Transaction (as described in the
Reporting Requirements) or (ii) the disbursing title or escrow company that is
most significant in terms of gross proceeds disbursed in connection with the
Transaction (as described in the Reporting Requirements). Accordingly:

 

(a)                Escrow Agent is hereby designated as the “Reporting Person”
(as defined in the Reporting Requirements) for the Transaction. Escrow Agent
shall perform all duties that are required by the Reporting Requirements to be
performed by the Reporting Person for the Transaction

 

(b)               Seller and Buyer shall furnish to Escrow Agent, in a timely
manner, any information requested by Escrow Agent and necessary for Escrow Agent
to perform its duties as Reporting Person for the Transaction.

 

(c)                Escrow Agent hereby requests Seller to furnish to Escrow
Agent Seller’s correct taxpayer identification number. Seller acknowledges that
any failure by Seller to provide Escrow Agent with Seller’s correct taxpayer
identification number may subject Seller to civil or criminal penalties imposed
by law. Accordingly, Seller hereby certifies to Escrow Agent, under penalties of
perjury, that Sellers’ correct taxpayer identification numbers are as follows:

 

(i)                 Seller: 352407834

 

(ii)               Buyer: __________

 

(d)               Each of the parties hereto shall retain this Agreement for a
period of four (4) years following the calendar year during which Closing
occurs.

 

Section 15.21    Post-Closing Obligations Regarding Financial Information. Buyer
has advised Seller that Buyer may be required to file, in compliance with
certain laws and regulations (including, without limitation, Regulation S-X of
the Securities and Exchange Commission [“SEC”]), audited financial statements,
pro forma financial statements and other financial information related to the
Property for up to one (1) fiscal year prior to Closing and any interim period
during the fiscal year in which the Closing occurs (the “Financial
Information”). If Buyer or its principals give notice to Seller that it is (or
they are) obligated to provide such information, following the Closing and for a
period of ninety (90) days thereafter, Seller agrees to use its commercially
reasonable efforts to cooperate with Buyer and its representatives and agents in
the preparation of the Financial Information; provided, however, Seller shall
not be required to (i) incur any out of pocket expenses or costs unless Buyer
reimburses Seller for the same, or (ii) provide information that was previously
made available to Buyer. For a period of ninety (90) days after Closing, Seller
shall maintain, and after reasonable advance written notice from Buyer, Seller
shall provide access to such books and records of Seller and Property Manager
reasonably related to the Property except as otherwise limited by this Section
15.20. Further, so long as the persons in charge of management of the Property
at the time of Closing remain in the employ of Seller or an affiliate of Seller,
after reasonable written notice to Seller, it will make such persons available
for interview; provided, however, that Seller shall be allowed to have other
representatives present during any such interviews. Notwithstanding the
foregoing, Seller shall not be required to provide any information concerning
(a) Seller’s, or any of Seller’s affiliate’s or member’s (collectively with
Seller, the “Seller Financial Parties”), capital structure or debt, (b) any
Seller Financial Parties’ financial analyses or projections, investment
analyses, account summaries or other documents prepared solely for any Seller
Financial Parties’ internal purposes or not directly related to the operation of
the Property, (c) any Seller Financial Parties’ tax returns, or (d) any Seller
Financial Parties’ financial statements (other than Property-level financial
statements otherwise required pursuant to this Section 15.20). Seller
acknowledges and agrees that any information provided or made available pursuant
to this Section 15.20 will, to Seller’s knowledge at the time provided, be true,
accurate and complete in all material respects. Buyer acknowledges and agrees
that Buyer may not use any information provided pursuant to this Section 15.20
or the results of its review or interviews pursuant to this Section 15.20 to
pursue any claim against any Indemnified Seller Parties.

 

 33 

 



 

THE SUBMISSION OF THIS AGREEMENT FOR EXAMINATION IS NOT INTENDED TO NOR SHALL IT
CONSTITUTE AN OFFER TO SELL, OR A RESERVATION OF, OR OPTION OR PROPOSAL OF ANY
KIND FOR THE PURCHASE OF THE PROPERTY. EITHER PARTY MAY TERMINATE DISCUSSIONS OR
NEGOTIATIONS AT ANY TIME FOR ANY REASON. THE DELIVERY OF ANY DRAFT DOCUMENTS AND
THE PROVISION OF ANY COMMENTS IN RESPONSE THERETO BY THE PARTIES’ COUNSEL WILL
NOT PRECLUDE THE PARTIES FROM RAISING COMMENTS OR RESPONDING TO PROVISIONS, EVEN
IF THOSE PROVISIONS WERE SET FORTH IN PRIOR DRAFTS OR COMMENTARY. IN NO EVENT
SHALL ANY DRAFT OF THIS AGREEMENT CREATE ANY OBLIGATION OR LIABILITY, IT BEING
UNDERSTOOD THAT THIS AGREEMENT SHALL BE EFFECTIVE AND BINDING ONLY WHEN A
COUNTERPART HEREOF HAS BEEN EXECUTED AND DELIVERED BY EACH PARTY HERETO AND THE
INITIAL EARNEST MONEY IS DELIVERED TO THE TITLE COMPANY.

 

[Remainder of Page Left Intentionally Blank.

Signature Page Follows.]

 34 

 

 

IN WITNESS WHEREOF, each party hereto has caused this Agreement to be executed
as of the Effective Date.

 

 

SELLER:

 

WATERTON TENSIDE OWNER, L.L.C.,

a Delaware limited liability company

 

By: /s/ Douglas Denyer

Name: Douglas Denyer

Its: Chief Financial Officer

 

 

 

BUYER:

 

CAROLL ACQUISITIONS LLC,

a Georgia limited liability company

 

By: /s/ Josh Champion

Name: Josh Champion

Its: President

 

   

 

 

LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES

 

Schedule 3.6(ii) - Form of ADA Estoppel

 

Schedule 3.6(iii) - Form of Retail Estoppel

 

Schedule 6.1(e) - Violations of Laws

 

Schedule 6.1(f) - Litigation

 

EXHIBITS

 

ALegal Description of Land

 

B-1Residential Rent Roll

 

B-2Retail Rent Roll

 

CList of Personal Property

 

DList of Service Contracts and Equipment Leases

 

EForm of Earnest Money Escrow Agreement

 

FForm of Covenant Regarding Condominium Conversion

 

G-1Form of Assignment and Transfer of Bond

 

G-2Form of Allonge to Bond R-1

 

HForm of Bill of Sale

 

IForm of Assignment and Assumption of Leases

 

JForm of Assignment and Assumption of Contracts and Additional Property

 

KForm of Notices to Tenants regarding Transfer of Property

 

LForm of Seller’s Affidavit Regarding Brokers

 

MForm of Broker’s Lien Waiver and Acknowledgment of Payment for Seller’s Broker

 

NForm of Purchaser’s Affidavit Regarding Brokers

 

   

 

OForm of Broker’s Lien Waiver and Acknowledgment of Payment for Purchaser’s
Broker

 

P-1Form of Assignment and Assumption of Lease Documents and Option Rights

 

P-2Form of Assumption of Bond Documents

 

   

 

SCHEDULE 3.6(ii)

 

FORM OF ADA ESTOPPEL

 

GROUND LEASE ESTOPPEL CERTIFICATE

 



PROPERTY:   Tenside     Atlanta, Georgia       LEASE DATE:   December 1, 2009  
    GROUND LESSOR:   The Atlanta Development Authority       TRUSTEE:   The Bank
of New York Mellon Trust Company, N.A.       CURRENT GROUND LESSEE:   Waterton
Tenside Owner, L.L.C. (as assignee of and successor-in-interest to Tenside
Holdings, LLC)



 



THE ATLANTA DEVELOPMENT AUTHORITY (the ''Original Lessor”) leased a parcel of
land in the City of Atlanta, County of Fulton, Georgia (the “Property”) under
the above-referenced lease (the “Lease”) to TEN SIDE HOLDINGS, LLC,
predecessor-in-interest to WATERTON TENSIDE OWNER, L.L.C. (the “Current
Lessee”). Original Lessor's interest in the Lease was subsequently assigned to
THE BANK OF NEW YORK MELLON TRUST COMPANY, N.A. (the ''Trustee” and together
with Original Lessor, the “Lessor”). Current Lessee intends to assign its right,
title, and interest in and to the Lease to _________________________ (“Proposed
Lessee”), and, in anticipation of such assignment, Lessor hereby certifies to
Proposed Lessee and to its lender, ___________________, together with its
successors and assigns (“Lender''), as follows, as of the date hereof:

 

1.A true, complete, and correct copy of the Lease is attached hereto as Exhibit
A. Other than as attached on Exhibit A, the Lease has not been modified,
changed, altered, assigned, supplemented or amended in any respect. The Lease
represents the entire agreement between the Lessor and the Current Lessee with
respect to the Property.

 

2.The term of the Lease commenced on December 1, 2009, and will expire on
January 1, 2022.

 

3.The rent under the Lease is equal to the amount of principal and interest due
on the bond issued in connection with the Lease, payable on January 1 and July 1
of each year through the end of the lease term. The outstanding principal amount
of such bond as of the date hereof is approximately $___________.

 

4.To the best of Lessor's knowledge, there is no existing default or unfulfilled
obligations on the part of the Lessor or Lessee in any of the terms and
conditions of the Lease, and no event has occurred or condition exists which,
with the passing of time or giving of notice or both, would constitute an event
of default under the Lease.

 Schedule 3.6(ii)-1 

 



 

5.This Ground Lease Estoppel Certificate is being executed and delivered to
Proposed Lessee and Lender in connection with the aforesaid proposed assignment
of Current Lessee’s right, title, and interest in and to the Lease to Proposed
Lessee and with Lender making a mortgage loan (the ''Loan'') to Proposed Lessee
in the approximate principal amount of $_______________ to be evidenced by a
_____________ Note and secured by a _________________ Leasehold Deed to Secure
Debt that will encumber Proposed Lessee's leasehold interest in the Property
under the Lease. Lessor hereby consents to each of such assignment to Proposed
Lessee and the Loan and acknowledges that Lender shall have all rights of a
''Leasehold Mortgagee'' under the Lease.

 

All capitalized terms used but not defined herein shall have the meanings given
in the Lease.

 

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 Schedule 3.6(ii)-2 

 

 

Made this ____ day of ___________________, 2016.

 



GROUND LESSOR:     THE ATLANTA DEVELOPMENT AUTHORITY, a public body corporate
and politic of the State of Georgia         By:     Name:     Title:    






 

 Schedule 3.6(ii)-3 

 

 

EXHIBIT A

LEASE

 

[attached]

 Schedule 3.6(ii)-4 

 

SCHEDULE 3.6(iii)

 

FORM OF RETAIL ESTOPPEL

 

(See Following Page)

 Schedule 3.6(iii)-1 

 

[image_001.gif]

   

 

 

SCHEDULE 6.1(e)

 

VIOLATION OF LAWS

 

None.

 Schedule 6.1(e)-1 

 

SCHEDULE 6.l(f)

 

LITIGATION

 

As previously disclosed to Buyer, there is a a dispute with Three Dollar Café
with respect to rent due under the Retail Lease with Three Dollar Café.

 Schedule 6.1(f)-1 

 

 

EXHIBIT A

 

LEGAL DESCRIPTION

 

ALL THAT TRACT OR PARCEL OF LAND lying and being in Land Lot(s) 149 & 150 of the
17TH District, Fulton County, Georgia and being more particularly described as
follows:

 

Beginning at a pk nail set at the southwest end of the mitered intersection of
the westerly right-of-way line of Northside Drive (90' R/W) and the northerly
right-of-way line of Tenth Street (60' R/W) said point being the POINT OF
BEGINNING; thence along the northerly right-of-way line of Tenth Street (60' R/W
the following courses and distances: North 89 degrees 35 minutes 01 seconds West
a distance of 27.90 feet to a point; thence, North 89 degrees 34 minutes 09
seconds West a distance of 243.08 foot to a point; thence North 89 degrees 31
minutes 07 seconds West a distance of 149.89 feet to a pk nail set at the
intersection of said right-of-way line and the easterly right-of-way line of
Watkins street (R/W Varies); thence along the easterly right-of-way line of
Watkins skeet (R/W Varies) North 02 degrees 59 minutes 27 seconds East a
distance of 245.14 feet to a pk nail set at the intersection of said
right-of-way line and the southerly right-of-way line of Edgehill Avenue (40'
R/W); thence along the southerly right-of-way line of Edgehill Avenue (40' R/W)
South 84 degrees 28 minutes 25 seconds East a distance of 149.84 feet to a
point; thence leaving said right-of-way line North 00 degrees 03 minutes 05
seconds West a distance of 40.33 feet to a point; thence North 00 degrees 05
minutes 47 seconds East, a distance of 107.91 feet to a pk nail set; thence
South 89 degrees 42 minutes 31 seconds East a distance of 39.73 feet to a pk
nail set; thence North 00 degrees 22 minutes 13 seconds East a distance of
100.06 feet to a pk nail set on the southerly right-of-way line of Eleventh
Street (40' R/W); thence along said right-of-way line the following courses and
distances: North 89 degrees 56 minutes 42 seconds East a distance of 142.12 feet
to a point; thence South 89 degrees 58 minutes 43 seconds East a distance of
105.45 feet to a pk nail set of the intersection of said right-of-way line and
the westerly right-of-way line of Northside Drive (90' R/W); thence along the
westerly right-of-way line of Northside Drive (90' R/W) the following courses
and distances: South 00 degrees 19 minutes 26 seconds West a distance of 147.18
feet to a point; thence South 00 degrees 26 minutes 51 seconds West a distance
of 69.53 feet to a point; thence South 00 degrees 32 minutes 10 seconds West a
distance of 242.59 feet to a pk nail set; thence South 48 degrees 31 minutes 09
seconds West a distance of 34.07 feet to a pk nail set and the TRUE POINT OF
BEGINNING.

 

 Exhibit A-1-1 

 

EXHIBIT B-1

 

RESIDENTIAL RENT ROLL

 

[attached]

 Exhibit B-1-1 

 

 

[image_001.jpg]

 Exhibit B-1-2 

 

[image_002.jpg]

 Exhibit B-1-3 

 

[image_003.jpg]

 Exhibit B-1-4 

 

[image_004.jpg]

 Exhibit B-1-5 

 

[image_005.jpg]

 Exhibit B-1-6 

 

[image_006.jpg]

 Exhibit B-1-7 

 

[image_007.jpg]

 Exhibit B-1-8 

 

[image_008.jpg]

 Exhibit B-1-9 

 

[image_009.jpg]

 Exhibit B-1-10 

 

[image_010.jpg]

 Exhibit B-1-11 

 

[image_011.jpg]

 Exhibit B-1-12 

 

[image_012.jpg]

 Exhibit B-1-13 

 

[image_013.jpg]

 

 Exhibit B-1-14 

 

EXHIBIT B-2

 

RETAIL RENT ROLL

 

 

[attached]

 

 Exhibit B-2-1 

 

[image_014.jpg]

 Exhibit B-2-2 

 

EXHIBIT C

 

LIST OF PERSONAL PROPERTY

 

Office Leasing Area:

 

1Office desks

1HP Computer/ Keyboard and Mouse

1ViewSonic Flatscreen Monitor

1Rolling Computer Desk Chair

2Metal Leather backed Guest Chairs

1Credenza w/ shelves and cabinets above

2Curtain (4 panels, 2 rods)

2Artwork (Paintings – Medium)

2Tables (long, rectangle with stone top surface)

1Coffee Table (rectangular wood)

4Black Leather Arm Chairs

2Small, thin, rectangular metal end tables

1Metal dish (candy dish)

7Vases (2 metal, 2 white pottery, 3 multicolored glass)

1Flat screen wall mounted television (approx. 42”)

 

Leasing Office Hallway/Kitchen:

 

4Artwork (Paintings – Medium)

3Design Boards (Framed Tenside Finish Design Board Displays)

1Set of Whirlpool Appliances (Stainless Steel Fridge, Microwave, Dishwasher)

1Toaster Oven

1Kitchenaid Coffeemaker

1Blender

1Bar Top Table

2Bar stools

113 gallon Trash Can

2Vases (Pottery vases)

1Dry Erase Board

 

Leasing Office Restroom:

 

1Round Corner Table

2Trash Cans (Large and small silver metal)

1Artwork (Painting – Large)

1Artwork (Painting – Medium)

1Mirror (Oval – over sink)

1Wooden decorative bowl

 

 Exhibit C-1 

 

Leasing Office Hallway Closet – File Room:

 

2File Cabinets (5 drawer lateral)

1Sound System (includes: Yamaha receiver, speaker control system, Alibi CD
player)

1HP Tower

 

Leasing Office “Back Room”:

 

1Keytrak Machine (2 drawers, monitor, mouse, keyboard, computer)

2HP Desktop Computers & Keyboards, Mouse

2Acer flatscreen monitors

1HP LaserJet Printer (HP LaserJet P1505)

1Rolling Desk Chair

1Small Fellows Paper Shredder

1ILCO Series 045 Key Maker

1Toshiba Phone

2Peg Boards

1Electric Swingline 3 Hole Punch

1Dry Erase Board

1Ricoh Coper (Afico MP C300 series)

2Trash Cans

2Security Systems (Ecor 264 16x1 – Includes 2 Monitors video receivers and full
systems)

 

Leasing Office Conference Room:

 

2Artwork (Paintings – Large)

1Curtains (2 panels and rod)

1Conference Table (Rectangular Wooden)

5Rolling Desk Chairs

1Clear Plastic Chair

1Conference Board (Wall mounted cabinet style)

1Trash Can

3Plastic Rolling Carts

1Metal Dolly

 

Managers Office:

 

1Office Desk

1Toshiba Phone

1Rolling Computer Desk Chair

2Metal Leather backed Guest Chairs

1Credenza

1Credenza w/ shelves and cabinets above

1HP LaserJet Printer (HP LaserJet 2035)

1HP Desktop Computer & Keyboard, Mouse, Speaker

1ViewSonic Flatscreen Monitor

 Exhibit C-2 

 

1Curtains (2 panels with rod)

2Art work (Paintings – Large)

1Trash Can

1Safe

 

Assistant Managers Office:

 

1L” Shape Desk

3Rolling Computer/Desk Chairs

1Credenza

1Trash Can

1Shredder

1Check Scanner

1Toshiba Phone

1HP Desktop Computer & Keyboard, Mouse, Speakers

1HP LaserJet Printer (HP LaserJet 2015)

1ViewSonic Flatscreen Monitor

2Curtains (4 panels and 2 rods)

2Art work (Paintings – Large)

12-hole hole punch

1Post-It Note Holder

 

Business Center:

 

2Bar Top Tables (Metal Base)

4Bar Top Chairs

1Printer (HP LaserJet 3050)

2Trash Cans (1 Large, 1 Small)

3Dell Desktop Computers & Keyboard/Mouse

3Flatscreen OptiPlex 7040 Monitors

3Desk Chairs

2Artwork (Pictures – Large)

1Cabinet (Single Door free standing black)

1Flavia Coffee Machine

1Flavia Coffee Holder (9 Drawer plastic fixture)

1Accessory holder (black plastic)

 

Model Unit 1210 (Kitchen):

 

1Floor Rug (Orange, Rectangular 2x3)

3Glass Jars (Large, Medium, Small)

1Teapot

1Artwork (Small framed picture)

2Placemats (Rectangular, Black)

2Place Settings (large wooden square plate, large round white plate, small round
white plate, white bowl, small clear glass, 2 spoons, 2 forks, cloth napkin,
napkin ring)

 Exhibit C-3 

 

2Barstools (Metal base with red fabric seating, adjustable height)

 

Model Unit 1210 (Hallway):

 

1Artwork (Large rectangular painting)

 

Model Unit 1210 (Living Room):

 

1Arm Chair – Zebra print

1Couch – Beige velour fabric

1Throw Pillow – Large, Red

2Arm Chairs – Black Leather with wooden arm accents

1Coffee Table – 2 tiered pieces, glass, rectangle

1Area Rug – Geometric, multi-colored browns 5x8

1Nesting Table – Set of 2, black, square

1TV Stand – Rectangular, 4 drawer with center door

1Extending Floor Lamp – Rectangular marble base with stainless steel metal pole
overhand and round stainless steel shade

4Vases

2Silk Plants – large and small

110 piece wall décor – 5 wooded blocks and 5 ceramic vases

1Faux mounted television

1Table top décor – black wooden leaf

 

Model Unit 1210 (Sunroom):

 

1Desk – Glass w/metal frame

1Rolling Desk Chair

1Desktop Décor – Red box/organizer

1Artwork – Medium Picture

9Books

1Shelf Unit – Wooden w/6 shelves

3Vases – Brown

1Bowl – Designed metal, large

1Decoration – 3 tiered décor – large, medium, small

1Vase – small, white, ceramic

1Curtains – 2 panel, rod

1Faux Laptop

 

Model Unit 1210 (Closet):

 

2Photo Boxes – red

1Vase – clear, tall, glass

1Hamper – Round, wooden

 Exhibit C-4 

 

 

 

Model Unit 1210 (Bedroom):

 

1Queen Mattress

1Queen Bed Frame – Fabric covered base and headboard

1Queen Comforter Set – Sheets, shams, comforter, throw blanket, pillows (2)

2Throw Pillows

1Curtains – 2 panels, rod

2Bedside Tables – wooden with drawers

3Lamps – SS base with white lamp shades

1Dresser – Black, large, 8 drawers

1Side Chair – Grey Fabric

1Silk plant – Small

2Vases – Red

1Décor – Silver orb

1Book

1Artwork – Large rectangular painting

1Wall Décor – Silver round wall hanging

 

Model Unit 1210 (Bathroom):

 

1Shower Curtain

2Artwork – Large, Small

1Towel

2Décor – SS soap pump and dish

 

Fitness Area:

 

1Fitco Strength System SP4403 Multi-Press Machine

1Precor FTS Glide Machine

1Fitco Strength System Lat/Row Machine

1Fitco Strength System Inner/Outer Thigh Machine

1Fitco Strength System Bicep/Tricep/Curl Extension Machine

1Fitco Strength System Leg Extension/Curl Machine

1Fitco Strength System Leg Press/Calf Raise Machine

1Fitco Strength System Ab Crunch/Back Extension Machine

1Precor EFX5321 Cross Ramp Machine w/Cardio Theater

1Precor 842I Adjustable Bike w/Cardio Theater

1Precor 946I Treadmill w/Cardio Theater

1Precor EFX534I Elliptical w/Cardio Theater

2Precor Stretch Trainer

1Precor Assisted Ab Crunch Bench

2Star Trac TRX Treadmills w/Cardio Theater

1Star Trac SCTX Elliptical w/Cardio Theater

1Performance Series Deluxe Vertical Knee Raise

2Yoga Balls

12Workout Mats – Black, padded, tri-fold

 Exhibit C-5 

 

1TAG Weight Bench

1TKO 3 tier Weight Storage Shelf

1Set TKO Weight Balls – 2 each of 2,4 and 12 lbs

1Set TKO Weight Balls – 1 each of 8,9, and 10 lbs

1Set Kettlebells – 2 each of 10, 12,15, 18, 20, 25, 35, 40 lbs

1Set TKO Metal Dumbbells – 2 each of 5, 10, 15, 20, 25, 30, 35, 40, 45, 50 lbs

232” Flat panel TVs

7Artwork – Large fitness pictures

1Trash Can

1Soda Machine (Outside fitness room)

 

Clubroom:

 

442” Panasonic Flat panel TVs

3Round Bar Top Tables

9Bar Top Chairs – White Leather

3Table Top Décor – Large clear blue glass lidded jars

4Arm Chairs – Grey Velour

4Accent Pillows

1Coffee Table – Oval wooden

3Table Top Décor – Small clear blue glass vases

1Pool Table – Complete w/cues, balls, rack

7Window Treatments – Window box valances

1Bar Height Long Table – Long wavy shape, metal base, glass top

9Bar Height Chairs – Metal base, clear plastic seats

2Chairs – Brown fabric

2Accent Pillows

1Shuffleboard game – Large w/accessories and electronic scoreboard

1Foosball Table – Full size

6Artwork – Large Paintings

1SS Whirlpool Kitchen Appliances – Fridge, Microwave, Warming Drawer

113 gallon trash can

 

Laundry Room:

 

127” Mounted Flat screen TV

1Rolling Cart/Basket

4Washers – Maytag heavy Duty Coin Operated

6Dryers – Maytag stacked commercial Coin Operated

4Artwork – Small Pictures

2Wooden Benches

1Wooden Coffee Table

1Change Machine

1Trash Can

 Exhibit C-6 

 

 

 

Pool:

 

32Lounge Chairs

8Bar Height Tables – Square

36Bar Height Chairs

3Table Umbrellas – Blue

16Planters

8Side Tables – Short, Small

8Hanging Planters

6Outdoor Trash Cans

1SS Gas Grill

1Picnic Table

2Wooden Benches

3Pool Cleaning Tools – Skimmer/Pole/Brush

1Life Preserver

 

Maintenance Shop:

 

1Mobile Shop Cart

1Recovery HVAC Unit

1HVAC Vacuum Pump

2Portable A/C units

4Outside unit fan motor

2Inside fan motor

1UV light leak detection system

2Refrigerant charging scales

1TIF Refrigerant leak detector

1Carpet fan blower

1Purging regulator

1Gas-Mate Gas leak detector

2Heat gun

1Kwikset Pro-Door lock installation kit

1FLLKE network Toner and Probe kit

1DEWALT Power tool kit

1Moisture meter

1Outside HVAC unit

2Shop Vac

2Inside HVAC units

1Microwave

1Stove

1Dishwasher

1Landscaping air blower

1Pressure washer with water heater

1Grill

4Refrigerator doors

 

 Exhibit C-7 

 

EXHIBIT D

 

LIST OF SERVICE CONTRACTS AND EQUIPMENT LEASES

 

 

# VENDOR NAME TYPE OF SERVICE 1 Advanced Disposal Services Atlanta, LLC
("Advanced Disposal") 1 Waste Removal Services 2 At&t 2 Gate Phone Line Service
3 Austin Outdoor, LLC 3 Landscaping Service 4 Cantrell Pest Management Inc.
Extermination Service 5 ChoreMate Amenity Services 4 Valet Trash (Door to Door
Pick-Up Service) 6 Colt Security Alarm Monitoring 7 Comcast 2 Cable Service
(Apartment Units, Fitness Center & Club Room) 8 Conex Recycling Recycling
Pick-Up Service 9 Door King 5 Electronic Directory Repairs 10 Fire & Life Safety
America, Inc. Fire Sprinkler/Extinguisher/Alarm Inspections (Not Monitoring) 11
Fitness Equipment Sales Fitness Equipment Maintenance 12 Jowers & Company
Janitorial Services 13 KeyTrak, Inc. 6 Key Control System 14 Kings III of
America, Inc. Elevator & Pool Emergency Phone Lines 15 Mac-Gray Services, Inc. 4
Laundry Room Equipment 16 Ricoh 3 Copier Service & Maintenance 17 Surround
Protection & Investigation, LLC Courtesy Patrol Service 18 ThyssenKrupp Elevator
Corporation Elevator Maintenance 19 Wesley Contracting, Inc Unit Turn Service 20
Windstream (Originally Nuvox) Office Phones/ Internet

 



1.If this agreement is not assumed, a termination fee will be charged. Reference
the service agreement to determine the termination fee.

2.There is no agreement for this vendor. A copy of an invoice is being made
available for review.

3.This agreement is assumable with vendor approval.

4.This agreement is binding upon a sale and requires the Purchaser to assume the
agreement.

5.This service is not assignable to the Purchaser. The Purchaser will need to
engage the vendor for a new service/membership agreement.

6.This agreement is assumable with vendor approval and a $200 transfer fee.

 

 

 Exhibit D-1 

 

EXHIBIT E

 

FORM OF EARNEST MONEY ESCROW AGREEMENT

 

Escrow No.:____________

Date:__________________

 

EARNEST MONEY ESCROW AGREEMENT

 

The sum of $_________ of earnest money will be deposited with Chicago Title
Insurance Company, as escrowee (“Escrowee”), on or about the time of the
execution of this Agreement, and an additional $______________ of earnest money
may be deposited with Escrowee, subject to and in accordance with the terms and
conditions of Section 2.3(a) of the Agreement of Purchase and Sale described
below. All of the funds deposited with Escrowee hereunder shall be disbursed by
Escrowee only upon the joint order of the undersigned or their respective legal
representatives or assigns.

 

Except for any such joint order, Escrowee is hereby expressly authorized to
disregard, in its sole discretion, any and all notices or warnings given by any
of the parties hereto, or by any other person or corporation, but Escrowee is
hereby expressly authorized to comply with and obey any and all orders or
decrees entered or issued by any court, with or without jurisdiction, and in
case Escrowee obeys or complies with any such order or decree of any court it
shall not be liable to any of the parties hereto or any other person, firm or
corporation by reason of such compliance, notwithstanding any such order or
decree being entered without jurisdiction or being subsequently reversed,
modified, annulled, set aside or vacated. In case of any suit or proceeding
regarding this escrow agreement to which Escrowee is or may at any time become a
party (except a suit or proceeding arising from Escrowee’s breach of its
obligations hereunder), Escrowee shall have a lien on the contents hereof for
any and all out-of-pocket costs, including reasonable attorneys’ fees, whether
such attorneys shall be regularly retained or specially employed, and any other
reasonable expenses which it may have incurred or become liable for on account
thereof, and it shall be entitled to reimburse itself therefor out of said
deposit, and the undersigned jointly and severally agree to pay Escrowee, upon
demand, all such costs, fees and expenses so incurred. In no case shall the
above mentioned deposits be surrendered except on an order signed by the parties
hereto, their respective legal representatives or assigns, or in obedience of
the process or order of court as aforesaid.

 

Deposits made pursuant to these instructions may be invested on behalf of any
party or parties hereto; provided that any direction to Escrowee for such
investment shall be expressed in writing and contain the consent of all the
parties to this escrow agreement, and also provided that Escrowee is in receipt
of the taxpayer’s identification number and investment forms as required.
Escrowee will, upon request, furnish information concerning its procedures and
fee schedules for investment.

 

In the event the Escrowee is requested to invest deposits hereunder, Escrowee is
not to be held responsible for any loss of principal or interest which may be
incurred as a result of making the investment for the purposes of these escrow
instructions unless such loss results from the negligence or intentional
misconduct of Escrowee.

 

 Exhibit E-1 

 

Except as to deposits of funds for which Escrowee has received express written
direction concerning investment or other handling, the parties hereto agree that
the Escrowee shall be under no duty to invest or reinvest any deposits at any
time held by it hereunder. Escrowee may commingle any uninvested deposits with
other deposits or with its own funds in the manner permitted under applicable
law; provided, however, nothing herein shall diminish Escrowee’s obligation to
apply the full amount of the deposits, plus all interest and earnings thereon,
in accordance with the terms of this Agreement.

 

The undersigned Purchaser and Seller acknowledge that the amount deposited
hereunder is the Earnest Money described in and governed by that certain
Agreement of Purchase and Sale dated _____________, 2016 between the undersigned
Seller and Purchaser. Seller and Purchaser agree to execute all joint directions
and take all other actions required hereunder to cause the Earnest Money to be
disbursed and applied in the manner required under said Agreement of Purchase
and Sale.

 

 

SELLER:

 

WATERTON TENSIDE OWNER, L.L.C.,

a Delaware limited liability company

 

By:________________________________

Its:________________________________

 

 

 



PURCHASER:

 

__________________________________

 

By:________________________________

Its:________________________________

 

 

ACCEPTED BY ESCROWEE:

 

CHICAGO TITLE INSURANCE COMPANY

 

By:________________________________

Name:______________________________

Its:_________________________________

 

Address:

     

 

 Exhibit E-2 

 

 

EXHIBIT F

 

FORM OF COVENANT REGARDING CONDOMINIUM CONVERSION

DECLARATION OF RESTRICTIONS

 

THIS DECLARATION OF RESTRICTIONS (this “Declaration”), made as of this ____ day
of ________, 2016, by WATERTON TENSIDE OWNER, L.L.C., a Delaware limited
liability company (“Declarant”), with its principal offices located at c/o
Waterton Associates, 30 South Wacker, Suite 3600, Chicago, Illinois 60606.

RECITALS

 

A.    Pursuant to that certain Lease Agreement dated as of December 1, 2009,
between Ten Side Holdings, LLC, a Georgia limited liability company (the
“Original Lessee”), as lessee, and the Atlanta Development Authority, a public
body corporate and politic of the State of Georgia (“Lessor”), and that certain
Memorandum of Lease dated as of December 29, 2009, by and between Original
Lessee, as lessee, and Lessor, as lessor, recorded on December 30, 2009, in the
Official Records of the Superior Court of Fulton County, Georgia in Deed Book
48667, Page 521, as assigned to Declarant pursuant to that certain Assignment
and Assumption of Lease Documents and Option Rights dated as of August 24, 2011,
between Original Lessee and Declarant, recorded on August 25, 2011, in the
Official Records of the Superior Court of Fulton County Georgia, in Deed Book
50326, Page 652 (collectively, as amended and assigned, the “Lease”), Declarant
is the lessee of a tract of land located in Atlanta, Georgia, more particularly
described on Exhibit A attached hereto and incorporated herein by reference (the
“Property”).

 

B.     The Property has been developed as a [___] residential unit (each, a
“Residential Unit”) “for-rent” multi-family apartment complex on the Property
(the “Project”).

 

C.     During the Restriction Period, hereinafter set forth, Declarant intends
to assure that no Residential Unit may be converted to or sold as a condominium
unit.

 

D.    Declarant desires to impose a restriction on the Property inuring to the
benefit of Declarant and its members prohibiting the conversion or sale of any
Residential Units to third parties as condominium units at any time prior to the
expiration of the Restriction Period, subject to the terms hereof.

 

STATEMENT OF RESTRICTIONS

 

NOW, THEREFORE, in consideration of the covenants set forth in this Declaration
and for the purposes set forth above, Declarant hereby imposes and places upon
the Property the following restrictions:

 

1.1  Definitions. For purposes of this Declaration, the following terms used in
this Declaration shall have the meaning ascribed to them below:

 

1.1.1                                Reserved.

 

 Exhibit F-1 

 

1.1.2                                “Owner” shall mean and refer to Declarant
or its successor in title then owning the rights, interests, benefits, and
privileges of the lessee under the Lease.

 

1.1.3                                The “Restriction Period” shall be the
period beginning on the date this Declaration is recorded and ending upon the
earliest of (i) expiration of the applicable statute of limitation or repose
under Georgia law for any cause of action against Owner for construction defects
in respect to the construction of the Project; or (ii) the written consent of
the Declarant to any earlier termination of the Restriction Period; or (iii) so
long as Georgia law limits the period during which covenants restricting lands
to certain uses may run, any provision of this Declaration affected by any such
limitation shall run with and bind the land for the maximum period permitted by
Georgia law from the date this Declaration is filed for record in the office of
the Clerk of Superior Court of Fulton County, Georgia (including any extensions
of such maximum period that may be enacted after such filing), after which time,
to the extent permitted by applicable law, and subject to any earlier expiration
or termination of this Declaration pursuant to the foregoing clause (i) or (ii),
this Declaration shall be automatically extended and renewed for successive
periods of ten (10) years each unless an instrument in writing signed by
Declarant and Owner has been recorded agreeing to terminate this Declaration.

 

1.2  Restriction Limiting the Sale of Residential Units.

 

1.2.1                                During the Restriction Period, unless
otherwise consented to in writing by Declarant: (i) no portion of the Project or
the Property shall be converted to a condominium or similar form of ownership;
and (ii) no portion of the Project or the Property shall be marketed, conveyed,
sold or otherwise transferred as condominium units or similar type of ownership
units.

 

1.2.2                                Upon the expiration or earlier termination
of the Restriction Period, this Declaration shall terminate with respect to
periods of time after such expiration or earlier termination, and Declarant
shall execute any and all documents reasonably requested by Owner to confirm
such termination, but such termination shall occur automatically without the
necessity of any execution of such document by Declarant; provided, however,
that such termination shall not operate to relieve Owner from liability for a
default under the Declaration occurring prior to the date of termination and
Owner shall remain obligated to Declarant with respect to any such liability.

 

1.3  Amendment to Declaration. This Declaration may be amended only by a written
agreement executed by Owner and Declarant.

 

1.4  Binding Effect. It is understood that this Declaration is a covenant
running with the Property and each portion thereof and that this Declaration
shall be binding upon Owner and inure to the benefit of, Declarant and all
successors and assigns and successors in title of Declarant and any other party
that may hereafter acquire any right in and to all or any part of the Property.
Notwithstanding any provisions in this Declaration to the contrary, an Owner
shall be personally liable for the covenants and obligations accruing hereunder
during the period it owns the Property only, it being intended that upon the
conveyance of an Owner’s leasehold interest in the Property, that Owner shall
thereupon be released of any liability hereunder as to the Property conveyed for
any breach of this Declaration or claim arising under this Declaration accruing
after (and not on or before) the date of such conveyance.

 

 Exhibit F-2 

 



 

1.5  Remedies for Breach. The terms and conditions of this Declaration shall be
enforceable by Owner and Declarant, and their respective successors and assigns
and successors in title, by actions for damages, specific performance or
injunction, in addition to any other remedies available at law or in equity.
Failure of any person to enforce this Declaration shall not be deemed a waiver
of the right to do so. Any person who prevails in any action to enforce this
Declaration will be entitled to recover reasonable attorneys’ fees and other
reasonable costs of enforcement.

 

1.6  Private Agreement. This Declaration shall not be construed to grant any
rights to the public in general or other third parties not expressly benefited
by this Agreement.

 

1.7  Miscellaneous. A determination that any provision of this Declaration is
invalid or unenforceable will not affect the validity or enforceability of any
other provision of this Declaration or the enforceability of that provision
under other circumstances.

 

[Signatures on following page]

 

 

 

 

 Exhibit F-3 

 

IN WITNESS WHEREOF, Declarant has executed this Declaration under seal as of the
day and year first above written.

 

  DECLARANT:           WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited
liability company                 By:             Name:
Title: Authorized Signatory  

 

STATE OF ILLINOIS }

 

} SS.

COUNTY OF COOK }

 

I, the undersigned a Notary Public in and for the County and State aforesaid, DO
HEREBY CERTIFY, that the above named _________________, being an Authorized
Signatory of Waterton Tenside Owner, L.L.C., a Delaware limited liability
company, personally known to me to be the same person whose name is subscribed
to the foregoing instrument as such Authorized Signatory, appeared before me
this day in person and acknowledged that he/she signed and delivered the said
instrument as his/her own free and voluntary act and as the free and voluntary
act of said company for the uses and purposes therein set forth.

 

Given under my hand and Notary Seal, this ___ day of ___, 2016.

 

________________________________

Notary Public

 

My Commission Expires:

 

________________________________

 

 Exhibit F-4 

 

 EXHIBIT G-1

 

FORM OF ASSIGNMENT AND TRANSFER OF BOND

 

ASSIGNMENT AND TRANSFER OF BOND

 

(The Atlanta Development Authority Taxable Lease Purchase Revenue Bond

 

(Tivoli Tenside Project) Series 2009 in the principal amount of $70 million

 

and designated “R-1”)

 

FOR VALUE RECEIVED, Waterton Tenside Owner, L.L.C., a Delaware limited liability
company, the undersigned, hereby sells, assigns and transfers unto
______________________________________, a _____________________________ (Tax
Identification No. ____________________________), the within Bond and all rights
thereunder, and hereby irrevocably constitutes and appoints The Bank of New York
Mellon Trust Company, N.A., as Trustee attorney to transfer the within Bond on
the books kept for registration thereof, with full power of substitution in the
premises.

 

 

Dated: _______________, 2016

 





Signature Guarantee:   Waterton Tenside Owner, L.L.C., a Delaware limited
liability company                           By:         Name:     Authorized
Officer   Its:               Signature must be guaranteed by an institution
which is a participant in the Securities Transfer Agent Medallion Program
(STAMP) or similar program.        



 

 Exhibit G-1-1 

 

 EXHIBIT G-2

 

FORM OF ALLONGE TO BOND R-1

ALLONGE

 

to

 

Bond R-1

 

(Atlanta Development Authority

 

Taxable Lease Purchase Revenue Bond

 

(Tivoli Tenside Project) Series 2009

 

in the principal amount of $70 million

 

and designated “R-1”)

 

 

 

A request to transfer the attached Bond R-1 to ______________________________, a
___________________________, has been made to The Bank of New York Mellon Trust
Company, N.A., as Trustee, under the Indenture of Trust (the “Indenture”)
between The Atlanta Development Authority and said Trustee, dated as of December
1, 2009, pursuant to Section 207 of the Indenture. This Bond R-1 will be
surrendered for Bond R-2 registered to ______________________________, a
___________________________, upon its execution, authentication and delivery.

 

  

THIS BOND R-1 CANNOT BE TRANSFERRED TO ANY OTHER ENTITY AND REMAINS SUBJECT TO
ALL RESTRICTIONS GOVERNING BOND R-1, INCLUDING ANY TRANSFER RESTRICTIONS SET
FORTH THEREIN.

 

 

 

[Remainder of page is blank; signature pages follow]

 

 Exhibit G-2-1 

 

  

IN WITNESS WHEREOF, the undersigned have executed this Allonge as of the date
written below.

 

 

  Waterton Tenside Owner, L.L.C.,     a Delaware limited liability company      
              By:     Date of signature:_________________ Name:       Its:    



 

 

[signatures continue on next page]

 

 Exhibit G-2-2 

 

  



  ______________________________, a ___________________________, as transferee
of Bond R-1                     By:       Name:      Date of
signature:_________________ Its:    



   

 

 Exhibit G-2-3 

 

EXHIBIT H

 

FORM OF BILL OF SALE

 

BILL OF SALE

 

 

 

KNOW ALL MEN BY THESE PRESENTS, that WATERTON TENSIDE OWNER, L.L.C., a Delaware
limited liability company (“Seller”), in consideration of Ten and 00/00 Dollars
($10.00), the receipt and sufficiency of which are hereby acknowledged, does
hereby sell, assign, transfer, quit claim and set over unto _______________
(“Purchaser”), all personal property described on Exhibit A attached hereto (the
“Personal Property”) located at the property legally described on Exhibit B
attached hereto.

 

TO HAVE AND TO HOLD the Personal Property unto Purchaser and Purchaser’s legal
representatives, successors and assigns forever.

 

THE PERSONAL PROPERTY SOLD HEREUNDER IS SOLD IN ITS “AS IS”, “WHERE IS”
CONDITION WITHOUT ANY REPRESENTATION OR WARRANTY BY SELLER. The covenants,
agreements, indemnities and limitations provided in that certain Agreement of
Purchase and Sale, dated as of __________, 2016 (the “Agreement”), by and
between Seller and Purchaser, with respect to the property conveyed hereunder
are hereby incorporated herein by this reference as if herein set out in full
and shall inure to the benefit of and shall be binding upon Seller and Purchaser
and their respective successors and assigns.

 

This Bill of Sale shall be governed by Sections 7.1, 7.2, 14.3, 15.4 and 15.9 of
the Agreement.

 

IN WITNESS WHEREOF, Seller has executed this Bill of Sale as of the _____ day of
________________, 2016.

 



  SELLER:             WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited
liability company             By:        Its:    



 

 Exhibit H-1 

 

EXHIBIT I

 

ASSIGNMENT AND ASSUMPTION OF LEASES

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, WATERTON TENSIDE OWNER, L.L.C., a Delaware limited liability
company (“Assignor”), hereby sells, transfers, assigns, delegates and sets over
unto ____________________ (“Assignee”), its legal representatives, successors
and assigns, all of Assignor’s rights, title, interests, duties, obligations and
liabilities in, to and under those certain leases and other leasing agreements
referred to on Exhibit A attached hereto (the “Leases”) affecting the property
legally described on Exhibit B attached hereto.

 

Assignee does hereby accept the foregoing assignment of the Leases, and does
hereby assume and agree to perform, fulfill and observe all of the duties,
obligations and liabilities to be performed, fulfilled or observed by the
landlord under the Leases arising on and after the date hereof, as if Assignee
was the original landlord under the Leases. Assignor shall defend, indemnify and
hold harmless Assignee from and against any and all Claims (as defined below)
asserted against or incurred by Assignee as a result of any acts or omissions of
Assignor prior to the date of this Assignment and Assignee shall defend,
indemnify and hold harmless Assignor from and against any all Claims asserted
against or incurred by Assignor as a result of any acts or omissions of Assignee
on or after the date of this Assignment. "Claims" means claims, demands, causes
of action, losses, damages, liabilities, judgments, costs and expenses
(including attorneys' fees, whether suit is instituted or not). Notwithstanding
the foregoing, Assignor shall have no liability whatsoever to Assignee for any
Claims: (a) unless the valid Claims collectively aggregate more than Fifty
Thousand Dollars ($50,000), in which event the full amount of such valid Claims
along with (i) any amount due by Assignor pursuant to the Assignment and
Assumption of Contracts and Additional Property of even date herewith made by
Assignor and Assignee, and (ii) Section 6.5 of the Agreement (as defined below)
shall be actionable up to, but not in excess of Nine Hundred Fifty-Five Thousand
One Hundred Twenty Eight Dollars ($955,128) (the "Cap") in the aggregate for all
liability; and (b) unless written notice containing a description of the
specific nature of any such Claims shall have been given by Assignee to Assignor
prior to the end of the Survival Period (as defined in the Agreement) and an
action shall have been commenced by Assignor against Assignee within nine (9)
months after the date of this Assignment. In no event shall Assignor be liable
for any incidental, consequential or punitive damages, or for any damages in
excess of the Cap.

 

The covenants, agreements, indemnities and limitations provided in that certain
Agreement of Purchase and Sale, dated as of _____________, 2016, by and between
Assignor and Assignee (the “Agreement”), with respect to the property conveyed
hereunder are hereby incorporated herein by this reference as if herein set out
in full and shall inure to the benefit of and shall be binding upon Assignor and
Assignee, and their respective successors and assigns. This Assignment and
Assumption of Leases shall be governed by Sections 7.1, 7.2, 14.3, 15.4 and 15.9
of the Agreement.

 

Exhibit I-1

 

This Assignment and Assumption of Leases may be executed in counterparts, and as
so executed shall constitute one and the same agreement.

  

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Leases as of the ____ day of ___________, 2016.

 



  ASSIGNOR:             WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited
liability company             By:       Its:                       ASSIGNEE:    
                      By:       Its:    



 

Exhibit I-2

 

EXHIBIT J

 

ASSIGNMENT AND ASSUMPTION OF CONTRACTS
AND ADDITIONAL PROPERTY

 

FOR AND IN CONSIDERATION of the sum of Ten Dollars ($10.00) and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, WATERTON TENSIDE OWNER, L.L.C., a Delaware limited liability
company (“Assignor”), hereby sells, transfers, assigns, delegates and sets over
unto _________________ (“Assignee”), its legal representatives, successors and
assigns, all of Assignor’s rights, title, interests, duties, obligations and
liabilities under or with respect to the “Service Contracts” and “Additional
Property,” as such terms are defined and described in that certain Agreement of
Purchase and Sale dated _____________, 2016 between Assignor and Assignee, which
relate to the operation of the property described on Exhibit A attached hereto
(the “Property”).

 

Assignee does hereby accept the foregoing assignment of the Service Contracts
and the Additional Property, and does hereby assume and agree to perform,
fulfill and observe all of the duties, obligations and liabilities to be
performed, fulfilled or observed by the owner (or tenant) of the Property under
or with respect to the Service Contracts or the Additional Property, as if
Assignee was the original named party under the Service Contracts and with
respect to the Additional Property. Assignee does hereby accept the foregoing
assignment of the Leases, and does hereby assume and agree to perform, fulfill
and observe all of the duties, obligations and liabilities to be performed,
fulfilled or observed by the landlord under the Leases arising on and after the
date hereof, as if Assignee was the original landlord under the Leases. Assignor
shall defend, indemnify and hold harmless Assignee from and against any and all
Claims (as defined below) asserted against or incurred by Assignee as a result
of any acts or omissions of Assignor prior to the date of this Assignment and
Assignee shall defend, indemnify and hold harmless Assignor from and against any
all Claims asserted against or incurred by Assignor as a result of any acts or
omissions of Assignee on or after the date of this Assignment. "Claims" means
claims, demands, causes of action, losses, damages, liabilities, judgments,
costs and expenses (including attorneys' fees, whether suit is instituted or
not). Notwithstanding the foregoing, Assignor shall have no liability whatsoever
to Assignee for any Claims: (a) unless the valid Claims collectively aggregate
more than Fifty Thousand Dollars ($50,000), in which event the full amount of
such valid Claims along with (i) any amount due by Assignor pursuant to the
Assignment and Assumption of Contracts and Additional Property of even date
herewith made by Assignor and Assignee, and (ii) Section 6.5 of the Agreement
(as defined below) shall be actionable up to, but not in excess of Nine Hundred
Fifty-Five Thousand One Hundred Twenty Eight Dollars ($955,128) (the "Cap") in
the aggregate for all liability; and (b) unless written notice containing a
description of the specific nature of any such Claims shall have been given by
Assignee to Assignor prior to the end of the Survival Period (as defined in the
Agreement) and an action shall have been commenced by Assignor against Assignee
within nine (9) months after the date of this Assignment. In no event shall
Assignor be liable for any incidental, consequential or punitive damages, or for
any damages in excess of the Cap.

 

The covenants, agreements, representations, warranties, indemnities and
limitations provided in the Agreement, with respect to the interests conveyed
hereunder are hereby incorporated herein by this reference as if herein set out
in full. This Assignment and Assumption of Contracts and Additional Property
shall be binding on and shall inure to the benefit of Assignor and Assignee and
their respective legal representatives, heirs, successors and assigns, and shall
also be governed by Sections 7.1, 7.2, 14.3, 15.4 and 15.9 of the Agreement.

 

 Exhibit J-1 

 



 

This Assignment and Assumption of Contracts and Additional Property may be
executed in counterparts, and as so executed shall constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the parties hereto have executed this Assignment and
Assumption of Contracts and Additional Property as of the ____ day of
_______________, 2016.

 



  ASSIGNOR:             WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited
liability company             By:       Its:                       ASSIGNEE:    
                      By:       Its:    

  

 Exhibit J-2 

 

EXHIBIT K

 

FORM OF NOTICE TO TENANTS

 

 

 

____________, 2016

 

TO ALL TENANTS OF TENSIDE APARTMENTS

 

Re: Transfer of Ownership of Property

 

Dear Tenant:

 

You are hereby advised that the above referenced property in which you are a
tenant was sold and your lease was assigned and transferred effective as the
date of this letter to [PURCHASER]. Your security deposit, if any, has been
transferred to the new owner, whose address is set forth below. The above
referenced property will be managed by [MANAGEMENT COMPANY] and all checks for
rent and other charges should be made payable to [PURCHASER] and forwarded to:

 

[MANAGEMENT COMPANY]

 

[Property Address]

 

In accordance with the terms of your lease, copies of all future notices to
landlord should be sent to:

 

[PURCHASER]

 

Your security deposit, if any, delivered to Landlord pursuant to your lease has
been transferred to [PURCHASER], and will be held at the following financial
institution:

 

[INSERT NAME AND ADDRESS OF PURCHASER BANK]

 

If you have any questions or need any additional information, please feel free
to contact the management office at [Telephone Number].

 

 Exhibit K-1 

 

 



Sincerely,     SELLER:             WATERTON TENSIDE OWNER, L.L.C.,     a
Delaware limited liability company             By:        Its:                  
    PURCHASER:                           By:       Its:    



 

 Exhibit K-2 

 

EXHIBIT L

 

FORM OF SELLER’S AFFIDAVIT REGARDING BROKERS

 

The undersigned deponent, [Seller Contact: ____________________] (the
“Deponent”), having personally appeared before the undersigned notary public and
first having been duly sworn according to law, deposes and says under oath, to
the actual present knowledge of Deponent (without inquiry), as follows:

 

1.           Deponent is presently a ____________ of [Seller Owner:
_________________________], [Seller Owner: a _________________________], which
is a ______________ of [Seller: ____________________], [Seller: a
____________________] (the “Owner”).

 

2.           In such capacity, the Deponent has personal knowledge of the facts
sworn to in this affidavit and such facts are true and correct.

 

3.           The Owner is the owner of a certain leasehold interest in real
estate, a description of which is set forth on Exhibit A to that certain
Assignment and Assumption of Lease Documents executed as of even date herewith
from Owner in favor of [Grantee/Assignee: _______________________] (“Grantee”)
and made a part hereof (the “Property”).

 

4.           [OPTION: NO BROKER: Owner has not entered into any written
agreement with, or otherwise engaged the services of, any commercial real estate
broker for the payment of a real estate commission or fee relating to the
purchase, sale, management, leasing or other licensed services pertaining to
Commercial Real Estate (as defined in O.C.G.A. § 44-14-601(3)), and Owner has
received no notice of any lien for any such services. This Affidavit is given to
induce a title insurance company to permit a policy or policies of title
insurance to be issued without exception for any possible lien arising from the
Commercial Real Estate Broker Lien Act (O.C.G.A. § 44-14-600 et seq.).

 

4.           [OPTION: YES, BROKER: Except only for [Seller Broker Company:
_____________], who is to be paid a commission upon closing of the conveyance of
the Property in the amount set forth on the Closing Statement between Owner and
Grantee of even date herewith and any other commercial real estate broker
disclosed on said Closing Statement (and except for [Buyer Broker Company:
_____________], who is to be paid a portion of such commission by [Seller Broker
Company: _____________]), Owner has not entered into any written agreement with,
or otherwise engaged the services of, any commercial real estate broker for the
payment of a real estate commission or fee relating to the purchase, sale,
management, leasing or other licensed services pertaining to Commercial Real
Estate (as defined in O.C.G.A. § 44-14-601(3)), and Owner has received no notice
of any lien for any such services. With respect to [Seller Broker Company:
_____________] and any other commercial real estate broker disclosed on said
Closing Statement, the amount shown thereon is payment in full satisfaction of
all amounts owed to said broker or brokers. This Affidavit is given to induce a
title insurance company to permit a policy or policies of title insurance to be
issued without exception for any possible lien arising from the Commercial Real
Estate Broker Lien Act (O.C.G.A. § 44-14-600 et seq.).

 Exhibit L-1 

 



 

5.           This affidavit is made to induce the title insurance company to
issue its owner’s policy insuring Grantee in the amount of said sum; and to
induce the attorney certifying title so to certify.

 



Certified, sworn to and subscribed before me this ___ day of ____________,
[Closing Year: 20__].                   Name: [Seller Contact:  ] Notary Public
              My Commission Expires: _________________                          
    (NOTARIAL SEAL)      



 

 Exhibit L-2 

 

JOINDER

 

The undersigned hereby joins in the foregoing Affidavit to certify as to the
accuracy of the statements set forth above concerning the undersigned, and the
undersigned makes such certification and agreement without protection or benefit
of whether any such statement was accurate as to any Deponent on account of any
express or implied qualification based on the knowledge of any Deponent, but
such certification and agreement shall in all events be limited and subject to
the actual present knowledge of the Knowledge Individual (as defined in that
certain Agreement of Purchase and Sale dated _____________, 2016 between Owner,
as seller, and Grantee, as purchaser [, as amended by — Add Description of
Amendments, if any], without inquiry.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
caused this Joinder to be duly executed under seal, as of [Closing Date:
_________________].

 



  [Seller: ____________________], [Seller: a ____________________]              
      By:          Name:         Title:    



 

 Exhibit L-3 

 

EXHIBIT M

 

STATE OF [State: _________________]

 

COUNTY OF [County: _________________]



 

FORM OF BROKER’S LIEN WAIVER AND ACKNOWLEDGMENT OF PAYMENT



 

WHEREAS, the undersigned, [Seller Broker Company: _____________] (the “Broker”),
has a written contract for licensed brokerage services regarding the real
property (the “Property”) described on Exhibit A attached hereto and by
reference made part hereof; and

 

WHEREAS, [Seller: ____________________], [Seller: a ____________________] (the
“Seller”) has contracted to convey a leasehold interest in the Property to
[Grantee/Assignee: _______________________], [Grantee/Assignee: a
_______________________] (the “Grantee”) and Seller and Grantee desire to close
the conveyance of the Property;

 

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid by Seller and Grantee to Broker, and other good and valuable
considerations, the receipt and sufficiency whereof are hereby acknowledged, and
in order to induce Grantee to acquire the Property, Broker does hereby for
itself, its employees, agents, personal representatives, successors and assigns,
agree as follows:

 

a.           Acknowledgment of Receipt. Broker hereby acknowledges receipt in
full of all commissions, fees or other consideration due Broker in connection
with the management, sale, leasing or other conveyance or transfer of any
interest in the Property or otherwise for licensed brokerage services relating
to the Property.

 

b.           Waiver. Broker does hereby waive, relinquish and release any and
all rights, claims and liens which Broker may now or hereafter have in and to
the Property, including, without limitation, any rights, claims and liens of
Broker, or rights to file or have filed any liens, claims of lien, pursuant to
Official Code of Georgia Annotated Sec. 44-14-600, et seq. on or against said
Property on account of brokerage services furnished by Broker on or before the
date hereof. In addition, Broker shall and does hereby indemnify and hold
harmless Seller and Grantee from and against any such claim or lien which may be
asserted by any agent, broker, or other intermediary by reason of any act or
agreement of Broker.

 

c.           All Parties Paid. Broker does hereby certify, warrant and represent
that any and all agents, cooperating brokers and other parties who have
performed brokerage services for Broker in connection with the Property have
been paid in full.

 

d.           Authorization. Broker does hereby warrant and represent that the
undersigned Broker (or the individual executing this instrument on behalf of
Broker) has personal knowledge of the matters herein stated, and is authorized
and fully qualified to execute this instrument as or on behalf of the
Undersigned.

 Exhibit M-1 

 



 

e.           Reliance. This instrument may be relied on by Seller, Grantee, any
lender providing a mortgage loan secured by the Property, any title insurance
company insuring title or mortgagee title to the Property or any other party
having any interest in and to the Property or the conveyance referenced above,
and is given to induce Grantee to acquire the Property free and clear of any
rights, claims, and liens of Broker.

 

WITNESS the hand and seal of the Undersigned, as of [Closing Date:
_________________].

 







Signed, sealed, sworn to and subscribed before the undersigned unofficial
witness and notary public:   [Seller Broker Company: _____________]            
              Unofficial Witness   By:   (SEAL)       Name:            Title:  
  Notary Public                       (NOTARY SEAL)                       My
Commission Expires: _________________                                          
    (Attachment:  Property Description)          



 

 

 Exhibit M-2 

 

EXHIBIT N

 

form of PURCHASER’S AFFIDAVIT REGARDING BROKERS

 

The undersigned deponent, [Buyer Signer: ___________] (the “Deponent”), having
personally appeared before the undersigned notary public and first having been
duly sworn according to law, deposes and says under oath as follows:

 

1.           Deponent is presently a ____________ of [Grantee/Assignee:
_______________________], [Grantee/Assignee: a _______________________] (the
“Grantee”).

 

2.           In such capacity, the Deponent has personal knowledge of the facts
sworn to in this affidavit and such facts are true and correct.

 

3.           The Grantee is this day acquiring from [Seller:
____________________] (“Owner”) a leasehold interest in certain real estate, a
description of which is set forth in that certain Assignment and Assumption of
Lease Documents executed as of even date herewith from Owner in favor of Grantee
and made a part hereof (the “Property”).

 

4.           [OPTION: NO BROKER: Grantee has not entered into any written
agreement with, or otherwise engaged the services of, any commercial real estate
broker for the payment of a real estate commission or fee relating to the
purchase, sale, management, leasing or other licensed services pertaining to
Commercial Real Estate (as defined in O.C.G.A. § 44-14-601(3)), and Grantee has
received no notice of any lien for any such services. This Affidavit is given to
induce a title insurance company to permit a policy or policies of title
insurance to be issued without exception for any possible lien arising from the
Commercial Real Estate Broker Lien Act (O.C.G.A. § 44-14-600 et seq.).

 

4.           [OPTION: YES, BROKER: Except only for [Seller Broker Company:
_____________], who is to be paid a commission upon closing of the conveyance of
the Property in the amount set forth on the Closing Statement between Owner and
Grantee of even date herewith and any other commercial real estate broker
disclosed on said Closing Statement (and except for [Buyer Broker Company:
_____________], who is to be paid a portion of such commission by [Seller Broker
Company: _____________]), Grantee has not entered into any written agreement
with, or otherwise engaged the services of, any commercial real estate broker
for the payment of a real estate commission or fee relating to the purchase,
sale, management, leasing or other licensed services pertaining to Commercial
Real Estate (as defined in O.C.G.A. § 44-14-601(3)), and Grantee has received no
notice of any lien for any such services. With respect to [Seller Broker
Company: _____________] and any other commercial real estate broker disclosed on
said Closing Statement, the amount shown thereon is payment in full satisfaction
of all amounts owed to said broker or brokers. This Affidavit is given to induce
a title insurance company to permit a policy or policies of title insurance to
be issued without exception for any possible lien arising from the Commercial
Real Estate Broker Lien Act (O.C.G.A. § 44-14-600 et seq.).

 

 Exhibit N-1 

 

5.           This affidavit is made to induce Owner to convey the Property for
the sum of [Purchase Price: $_______________________]; to induce the title
insurance company to issue its owner’s policy insuring Grantee in the amount of
said sum; and to induce the attorney certifying title so to certify.

 





Certified, sworn to and subscribed before me this ___ day of ____________,
[Closing Year: 20__].                   Name: [Buyer Signer:  ] Notary Public  
            My Commission Expires: _________________                            
  (NOTARIAL SEAL)      

 



 

 Exhibit N-2 

 

 JOINDER

 

The undersigned hereby joins in the foregoing Affidavit to certify as to the
accuracy of the statements set forth above concerning the undersigned, and
hereby agrees to indemnify and hold harmless said title insurance company for
all loss or damage arising out of any reliance upon the statements made in this
Affidavit.

 

IN WITNESS WHEREOF, the undersigned, intending to be legally bound hereby, has
caused this Joinder to be duly executed under seal, as of [Closing Date:
_________________].

 



  [Grantee/Assignee: _______________________], [Grantee/Assignee: a
_______________________]             By:        Name: [Buyer Signer:
___________]     Title: Vice President  



 

 Exhibit N-3 

 

EXHIBIT O

 

STATE OF [State: _________________]

 

COUNTY OF [County: _________________]

 

 

FORM OF BROKER’S LIEN WAIVER AND ACKNOWLEDGMENT OF PAYMENT

 

 

WHEREAS, the undersigned, [Buyer Broker Company: _____________] (the “Broker”),
has a written contract for licensed brokerage services regarding the real
property (the “Property”) described on Exhibit A attached hereto and by
reference made part hereof; and

 

WHEREAS, [Seller: ____________________], [Seller: a ____________________] (the
“Seller”) has contracted to convey the Property to [Grantee/Assignee:
_______________________], [Grantee/Assignee: a _______________________] (the
“Grantee”) and Seller and Grantee desire to close the conveyance of the
Property;

 

NOW, THEREFORE, for and in consideration of the sum of One Dollar ($1.00) in
hand paid by Seller and Grantee to Broker, and other good and valuable
considerations, the receipt and sufficiency whereof are hereby acknowledged, and
in order to induce Grantee to acquire the Property, Broker does hereby for
itself, its employees, agents, personal representatives, successors and assigns,
agree as follows:

 

a.           Acknowledgment of Receipt. Broker hereby acknowledges receipt in
full of all commissions, fees or other consideration due Broker in connection
with the management, sale, leasing or other conveyance or transfer of any
interest in the Property or otherwise for licensed brokerage services relating
to the Property.

 

b.           Waiver. Broker does hereby waive, relinquish and release any and
all rights, claims and liens which Broker may now or hereafter have in and to
the Property, including, without limitation, any rights, claims and liens of
Broker, or rights to file or have filed any liens, claims of lien, pursuant to
Official Code of Georgia Annotated Sec. 44-14-600, et seq. on or against said
Property on account of brokerage services furnished by Broker on or before the
date hereof. In addition, Broker shall and does hereby indemnify and hold
harmless Seller and Grantee from and against any such claim or lien which may be
asserted by any agent, broker, or other intermediary by reason of any act or
agreement of Broker.

 

c.           All Parties Paid. Broker does hereby certify, warrant and represent
that any and all agents, cooperating brokers and other parties who have
performed brokerage services for Broker in connection with the Property have
been paid in full.

 

d.           Authorization. Broker does hereby warrant and represent that the
undersigned Broker (or the individual executing this instrument on behalf of
Broker) has personal knowledge of the matters herein stated, and is authorized
and fully qualified to execute this instrument as or on behalf of the
Undersigned.

 

 Exhibit O-1 

 



 

e.           Reliance. This instrument may be relied on by Seller, Grantee, any
lender providing a mortgage loan secured by the Property, any title insurance
company insuring title or mortgagee title to the Property or any other party
having any interest in and to the Property or the conveyance referenced above,
and is given to induce Grantee to acquire the Property free and clear of any
rights, claims, and liens of Broker.

 

WITNESS the hand and seal of the Undersigned, as of [Closing Date:
_________________].

 



Signed, sealed, sworn to and subscribed before the undersigned unofficial
witness and notary public:   [BUYER Broker Company: _____________]              
            Unofficial Witness   By:   (SEAL)       Name:            Title:    
Notary Public                       (NOTARY SEAL)                       My
Commission Expires: _________________                                          
    (Attachment:  Property Description)          



 

 Exhibit O-2 

 

EXHIBIT P-1

 

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE DOCUMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

------------------------------------------- Space Above This Line for Recorder’s
Use -------------------------------------------

 

 

WHEN RECORDED, RETURN TO:

 

 

 

Kilpatrick Townsend & Stockton LLP

 

1100 Peachtree Street

 

Atlanta, Georgia 30309

 

Attn: Mark A. Palmer 

 

  

 Exhibit P-1-1 

 

 

STATE OF GEORGIA

 

 

COUNTY OF FULTON

 

 

ASSIGNMENT AND ASSUMPTION OF LEASE DOCUMENTS

AND OPTION RIGHTS

 

This ASSIGNMENT AND ASSUMPTION OF LEASE DOCUMENTS AND OPTION RIGHTS (this
“Agreement”), is made as of this ____ day of _________, 2016, by and between
Waterton Tenside Owner, L.L.C., a Delaware limited liability company
(“Assignor”); and ______________________________, a ___________________________
(“Assignee”),

 

 

W I T N E S S E T H:

  

WHEREAS, pursuant to a Bond Resolution (the “Bond Resolution”) adopted by the
Atlanta Development Authority, a public body corporate and politic of the State
of Georgia (the “Issuer”) on November 20, 2008, and an Indenture of Trust (the
“Indenture”) dated as of December 1, 2009, between the Issuer and The Bank of
New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), the Issuer
authorized the issuance of its “The Atlanta Development Authority Taxable Lease
Purchase Revenue Bond (Tivoli Tenside Project) Series 2009” to finance a capital
project (the “Project”), and on December 30, 2009, the Issuer issued the initial
bond, designated “R-1”, to Assignor in the amount of $70,000,000 (the “Bond”);

 

WHEREAS, Assignor wishes to assign to Assignee all of its right, title, and
interest in and to, and obligations under each of the following documents and
agreements executed in connection with the issuance of the Bond: (1) the Lease
Agreement dated as of December 1, 2009, between Assignor (as successor in
interest to and assignee of Ten Side Holdings, LLC, a Georgia limited liability
company (“Ten Side Holdings”), as the original lessee thereunder) and the Issuer
and the Memorandum of Lease, dated as of December 29, 2009, between Assignor (as
successor in interest to and assignee of Ten Side Holdings, as the original
lessee thereunder) and the Issuer, recorded on December 30, 2009, in the
Official Records of the Superior Court of Fulton County, Georgia in Deed Book
48667, Page 521 (collectively, the “Lease”), demising the leased premises
located in the City of Atlanta, Fulton County, Georgia and described therein and
legally described in Exhibit A, attached hereto and incorporated herein by
reference (the “Premises”); and (2) the Memorandum of Agreement Regarding Lease
Structure and Valuation of Leasehold Interest (Ten Side Holdings, LLC) dated
February 9, 2010, among the Issuer, Assignor (as successor in interest to and
assignee of Ten Side Holdings, as an original party thereto), and Fulton County
Board of Assessors (the “Memorandum”) (the Lease and the Memorandum,
collectively, the “Lease Documents”); and

 

WHEREAS, Assignee wishes to assume certain of Assignor’s obligations under the
Lease Documents arising from and after the date of this Agreement.

 

 Exhibit P-1-2 

 



 

A G R E E M E N T:

 

NOW, THEREFORE, for and in consideration of the covenants and agreements herein
contained, the parties hereby agree as follows:

 

1.           Defined Terms. Capitalized terms not defined herein shall have the
meanings ascribed thereto in the Lease Documents.

 

2.           Transfer of Rights and Assumption of Obligations.

 

(a)          Assignor does hereby absolutely and unconditionally grant, set
over, deliver, sell, assign, transfer, and convey to Assignee (1) all of the
right, title, interest, remedies, powers, options (including, without
limitation, options to purchase the leased premises under the Lease), benefits,
and privileges of the “Lessee”, and all, if any, other right, title, interest,
remedies, powers, options, benefits, and privileges of Assignor, in, to and
under the Lease Documents, together with all right, title and interest of the
“Lessee” under the Lease, and all, if any, other right, title and interest of
Assignor, in and to the Premises and any and all rights, members and
appurtenances thereto (collectively, the “Leasehold Estate”); and Assignor shall
warrant and forever defend the right and title to the Leasehold Estate unto
Assignee, and the successors, legal representatives and assigns of Assignee,
against the claims of all persons whomsoever claiming by, through, or under
Assignor but not otherwise.

 

(b)          Assignee hereby assumes all duties and obligations of the “Lessee”
under the Lease Documents arising from and after the date of this Agreement.

 

3.          Miscellaneous. This Agreement and the rights and obligations of
Assignor and Assignee hereunder shall be binding upon and inure to the benefit
of Assignor and Assignee and their respective successors, assigns, heirs,
executors, administrators, and personal representatives, shall be governed by
and construed in accordance with the laws of the State of Georgia, and may not
be modified or amended in any manner other than by a written agreement signed by
all parties hereto.

 Exhibit P-1-3 

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this instrument to be
executed, sealed and delivered by its duly authorized representative, all
effective as of the day and year first written above.



 



Signed, sealed, sworn to and subscribed before the undersigned unofficial
witness and notary public:   ASSIGNOR:                 WATERTON TENSIDE OWNER,
L.L.C.,   Unofficial Witness   a Delaware limited liability company            
    By:     Notary Public   Name:         Its:     (NOTARY SEAL)                
My Commission Expires: _________________                             ASSIGNEE:  
Signed, sealed, sworn to and subscribed before the undersigned unofficial
witness and notary public:     , a                       By:   (SEAL) Unofficial
Witness   Name:         Title:               Notary Public                  
(NOTARY SEAL)                   My Commission Expires: _________________        



 

 Exhibit P-1-4 

 

EXHIBIT A

 

 

 

LEGAL DESCRIPTION

  

 Exhibit P-1-5 

 

EXHIBIT P-2

 

FORM OF ASSUMPTION OF BOND DOCUMENTS

 

 

ASSIGNMENT AND ASSUMPTION OF BOND DOCUMENTS

 

This ASSIGNMENT AND ASSUMPTION OF BOND DOCUMENTS (this “Agreement”), is made as
of this ____ day of __________, 2016, by and between Waterton Tenside Owner,
L.L.C., a Delaware limited liability company (“Assignor”); and
______________________________, a ___________________________ (“Assignee”),

 

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a Bond Resolution (the “Bond Resolution”) adopted by the
Atlanta Development Authority, a public body corporate and politic of the State
of Georgia (the “Issuer”) on November 20, 2008, and an Indenture of Trust (the
“Indenture”) dated as of December 1, 2009, between the Issuer and The Bank of
New York Mellon Trust Company, N.A., as Trustee (the “Trustee”), the Issuer
authorized the issuance of its “Atlanta Development Authority Taxable Lease
Purchase Revenue Bond (Tivoli Tenside Project) Series 2009” to finance a capital
project (the “Project”), and on December 30, 2009, the Issuer issued the initial
bond, designated “R-1”, to Assignor in the amount of $70,000,000 (the “Bond”).
Pursuant to that certain Assignment and Transfer of Bond dated on or about the
date hereof, Assignor has sold, assigned and transferred unto Assignee the Bond
and all rights thereunder.

 

WHEREAS, Assignor wishes to assign to Assignee all of its right, title, and
interest in and to, and obligations under each of the following documents and
agreements executed in connection with the issuance of the Bond: (1) the Bond
Purchase Agreement, dated as of December 1, 2009, among the Issuer, Assignor (as
successor in interest to and assignee of Ten Side Holdings, LLC, a Georgia
limited liability company (“Ten Side Holdings”), as the original purchaser
thereunder), in its capacity as purchaser thereunder (in such capacity, the
“Purchaser”), and Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original lessee thereunder), in its capacity as lessee under
the Lease (as defined therein), (2) the Guaranty Agreement, dated as of December
1, 2009, between Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original guarantor thereunder) and Trustee, and (3) the Home
Office Payment Agreement, dated as of December 1, 2009, among the Issuer,
Trustee, and Assignor (as successor in interest to and assignee of Ten Side
Holdings, as the original purchaser), in its capacity as Purchaser and in
connection with its use of the Project (as defined therein) financed with the
proceeds of the Bond (collectively, the “Bond Documents”); and

 

WHEREAS, Assignee wishes to assume certain of Assignor’s obligations under the
Bond Documents arising from and after the date of this Agreement.

 

 Exhibit P-2-1 

 



 

A G R E E M E N T:

 

NOW, THEREFORE, for and in consideration of the covenants and agreements herein
contained, the parties hereby agree as follows:

 

1.                     Defined Terms. Capitalized terms not defined herein shall
have the meanings ascribed thereto in the Bond Documents.

 

2.                     Transfer of Rights and Assumption of Obligations.

 

(a)                    Assignor does hereby absolutely and unconditionally
grant, set over, deliver, sell, assign, transfer, and convey to Assignee (1) all
of the right, title, interest, remedies, powers, options, benefits, and
privileges of the “Company”, the “Guarantor”, the “Purchaser”, and the
“Bondholder” or “Holder”, and all, if any, other right, title, interest,
remedies, powers, options, benefits, and privileges of Assignor, in, to and
under the Bond Documents.

 

(b)                    Assignee hereby assumes all duties and obligations of the
“Company”, the “Guarantor”, the “Purchaser”, and the “Bondholder” or “Holder”
under the Bond Documents arising from and after the date of this Agreement, but
only for so long as Assignee is the owner and holder of the right, title and
interest assigned to Assignee hereunder.

 

3.                     Miscellaneous. This Agreement and the rights and
obligations of Assignor and Assignee hereunder shall be binding upon and inure
to the benefit of Assignor and Assignee and their respective successors,
assigns, heirs, executors, administrators, and personal representatives, shall
be governed by and construed in accordance with the laws of the State of
Georgia, and may not be modified or amended in any manner other than by a
written agreement signed by all parties hereto.

 

[Remainder of this page is blank; signatures and seals follow]



 

 Exhibit P-2-2 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this instrument to be
executed, sealed and delivered by its duly authorized representative, all
effective as of the day and year first written above.

 

 

  ASSIGNOR:             WATERTON TENSIDE OWNER, L.L.C.,     a Delaware limited
liability company             By:   (SEAL)   Name:       Its:                  
                ASSIGNEE:               , a                 By:   (SEAL)   Name:
      Title:    



  

 Exhibit P-2-3 

 